

Exhibit 10.1




Third Amended and Restated Unsecured Credit Agreement
 
Revolving Credit Commitment:         $150,000,000
____________________________________________




Dated as of January 17, 2012
 


Among
 
The Empire District Electric Company
as Borrower
 
and
 
UMB Bank, N.A.
Individually And As Administrative Agent
 
and
 
Bank of America, N.A.
Individually And As Syndication Agent
 
and
 
Wells Fargo Bank, N.A.
Individually And As Documentation Agent
 
and
 
The Other Financial Institutions Party Hereto
as Banks
 
Arranged By
UMB Bank, N.A.
 



 
 

--------------------------------------------------------------------------------

 



The Empire District Electric Company
 
Third Amended and Restated Unsecured Credit Agreement
 
Originally Dated July 15, 2005
 
January 17, 2012
UMB Bank, N.A.
Kansas City, Missouri
 
 
Bank of America, N.A.
St. Louis, Missouri
 
 
Wells Fargo Bank, N.A.
Overland Park, Kansas
 
 
The Other Financial Institutions Party Hereto
 
 
This Third Amendment and Restatement of that certain Unsecured Credit Agreement
between the parties hereto dated July 15, 2005 (the “Original Credit
Agreement”), is made as of this 17th day of January, 2012 and amends and
restates the Original Credit Agreement, as previously amended and restated, in
its entirety.  Unless the context otherwise requires, all references to the
Original Credit Agreement in any Loan Document shall be deemed references to
this Agreement.
 
The undersigned, The Empire District Electric Company, a Kansas corporation (the
“Company”) hereby applies to you for your several commitments, subject to all
the terms and conditions hereof and on the basis of representations and
warranties hereinafter set forth, to make an unsecured credit facility (the
“Revolving Credit”) available to the Company, all as more fully set forth
herein.  Each of you is hereinafter referred to individually as “Bank” and
collectively as “Banks.”  UMB Bank, N.A., in its individual capacity is
sometimes referred to herein as “UMB”, and in its capacity as Administrative
Agent for the Banks is hereinafter in such capacity referred to as the “Agent”
and in its capacity as a lender under the Swingline Sublimit is referred to as
the Swingline Lender.  Bank of America, N.A. is also sometimes referred to
herein as “Syndication Agent” and Wells Fargo Bank, N.A. is also sometimes
referred to herein as “Documentation Agent.”  All capitalized terms not defined
in the text of this Agreement are defined in Section 1 hereof.
 
SECTION 1.  
Definitions.

 
1.1. Certain Definitions.  The terms hereinafter set forth when used herein
shall have the following meanings:
 
“ABR” means a fluctuating rate of interest equal to the highest of (a) the Prime
Rate, (b) the sum of the Federal Funds Effective Rate most recently determined
by the Agent, plus one-half percent (1/2%) per annum or (c) the one (1) month
LIBOR rate plus one percent (1%) per annum.
 



 
 

--------------------------------------------------------------------------------

 



“ABR Portion” shall have the meaning specified in Section 3.1 hereof.
 
“Adjusted LIBOR Rate” means a rate per annum determined pursuant to the
following formula:
 

 
Adjusted LIBOR Rate =
LIBOR Rate
   
1 – Reserve Percentage



“Affiliate” shall mean, for any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” means the power, directly or
indirectly, to direct or cause the direction of management or policies of a
Person (through ownership of voting securities, by contract or otherwise),
provided that, in any event for purposes of this definition any Person that owns
directly or indirectly securities having ten percent (10%) or more of the
ordinary voting power for the election of directors of a corporation or ten
percent (10%) or more of the partnership or other ownership interests of any
other Person will be deemed to control such corporation or other Person.
 
“Agent” shall have the meaning specified in the second paragraph of this
Agreement.
 
“Agreement” shall mean this Third Amended and Restated Credit Agreement as may
be supplemented and amended from time to time.
 
“Applicable Margin” shall mean on any date, (a) when used to determine the
interest payable on Loans comprising any LIBOR Portion, LIBOR Index Portion
(Swingline Loans) or ABR Portion, the applicable number of basis points set
forth in the Pricing Schedule attached hereto as Exhibit B and incorporated
herein by reference under the heading for “Applicable Margin for LIBOR and LIBOR
Index Portions” or “Applicable Margin for ABR Portions,” as the case may be, and
(b) when used to determine the Facility Fee, the applicable number of basis
points set forth in such Pricing Schedule under the heading for “Facility Fee
Rate”.
 
“Bank” and “Banks” shall have the meanings specified in the second paragraph of
this Agreement.
 
“Borrowing” shall have the meaning set forth in Section 2.2 hereof.
 
“Business Day” shall mean any day, except Saturday or Sunday, on which banks are
open for business in Kansas City, Missouri or Chicago, Illinois, and, with
respect to LIBOR Portions, dealing in United States dollar deposits in London,
England.
 
“Change in Law” means (i) any change after the date of this Agreement in the
Final Risk-Based Capital Guidelines or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of
law), by any Governmental Authority or in the interpretation, promulgation,
implementation or administration thereof, by any Governmental Authority after
the date of this Agreement. Notwithstanding the foregoing, for purposes of this
Agreement, all requests, rules, guidelines or directives in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed
 



 
2

--------------------------------------------------------------------------------

 



to be a Change in Law regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall be deemed to be a Change in Law regardless of the date adopted, issued,
promulgated or implemented. “Final Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines issued by the Board of Governors of the Federal
Reserve, as in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.
 
“Change of Control” shall mean the occurrence after the date of this Agreement
of:  (i) any Person, or two or more Persons acting in concert, acquiring
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing greater than thirty-three and
one-third percent (33⅓%) of the combined voting power of all securities of the
Company entitled to vote in the election of directors; or (ii) any Person, or
two or more Persons acting in concert, acquiring by contract or otherwise, or
entering into a contract or arrangement which, upon consummation, will result in
its or their acquisition of, or control over, securities of the Company (or
other securities convertible into such securities) representing greater than
thirty-three and one-third percent (33⅓%) of the combined voting power of all
securities of the Company entitled to vote in the election of directors.
 
“Closing Date” shall mean January 17, 2012.
 
“Commitment” shall mean a Revolving Credit Commitment of any Bank.
 
“Commitment Percentage” shall mean a Revolving Credit Percentage.
 
“Credit Termination Date” shall have the meaning set forth in Section 2.1(a)
hereof.
 
“Defaulting Bank” shall mean any Bank that (a) fails to fund its portion of
Loans to the Company, (b) fails to pay any other amount required under the
Agreement, (c) has become insolvent or whose holding company or any affiliate
has become insolvent, or (d) has defaulted under other syndicated credit
facilities.
 
“Documentation Agent” means Wells Fargo Bank, N.A.
 
“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Charges for such period, plus (b) foreign, federal, state and local
income taxes of the Company, and its Subsidiaries paid or accrued for such
period, plus (c) all amounts properly charged by the Company and its
Subsidiaries for depreciation and amortization of intangible assets during such
period.
 
“Effective Date” shall mean the later of (i) the Closing Date or (ii) if
required, the date as of which the Company receives the approval of the Kansas
Corporation Commission to enter into this Agreement.
 



 
3

--------------------------------------------------------------------------------

 



“Environmental Laws” shall mean all federal, state and local environmental,
health and safety statutes and regulations, including without limitation all
statutes and regulations establishing quality criteria and standards for air,
water, land and toxic or hazardous wastes and substances.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Event of Default” shall mean any event or condition identified as such in
Section 8.1 hereof.
 
“Exposure” shall mean, as to any Bank, the sum of such Bank’s (a) unused
Revolving Credit Commitment, and (b) all outstanding Loans, if any.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Federal Funds Effective Rate” shall mean for any day, an interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day by the Federal Reserve Bank of New
York, or if such rate is not so published for such day, the average of the
quotations for such day on such transactions received by the Agent from three
(3) federal funds brokers of recognized standing selected by it.
 
“GAAP” shall mean generally accepted accounting principles as in effect in the
United States on the date hereof applied by the Company on a basis consistent
with the preparation of the Audit Report referred to in Section 6.3 hereof.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Granting Bank” shall have the meaning set forth in Section 11.21.
 
“Indebtedness” shall mean as of any time the same is to be determined, the
aggregate of:
 
(a) all indebtedness with respect to borrowed money;
 
(b) all reimbursement and other obligations with respect to letters of credit,
banker’s acceptances, customer advances and other extensions of credit whether
or not representing obligations for borrowed money;
 
(c) the aggregate amount of capitalized lease obligations;
 
(d) all indebtedness secured by any lien or any security interest on any
Property, whether or not the same would be classified as a liability on a
balance sheet;
 



 
4

--------------------------------------------------------------------------------

 



(e) all indebtedness representing the deferred purchase price of Property, but
excluding all trade payables incurred in the ordinary course of business; and
 
(f) all guaranties, endorsements (other than any liability arising out of the
endorsement of items for deposit or collection in the ordinary course of
business) and other contingent obligations in respect of, or any obligations to
purchase or otherwise acquire, any of the foregoing.
 
Indebtedness of the Company shall be computed and determined, without
duplication, on a consolidated basis for the Company and its Subsidiaries after
the elimination of intercompany items in accordance with GAAP.
 
“Interest Charges” shall mean, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to capitalized
lease obligations, all amortization of debt discount and expense) of the Company
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
 
“Interest Coverage Ratio” shall mean, as of any time the same is to be
determined, the ratio of (a) consolidated EBITDA for the most recent four (4)
fiscal quarters then ended to (b) consolidated Interest Charges for such four
(4) fiscal quarters.
 
“Interest Period” shall mean (a) with respect to any LIBOR Portion, the period
used for the computation of interest commencing on the date the relevant LIBOR
Portion is made, continued or effected by conversion and concluding on the date
one (1), two (2) or three (3) months thereafter as selected by the Company in
its notice as provided herein; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(a) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless in the case of an Interest Period for a LIBOR Portion the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(b) no Interest Period may extend beyond the Credit Termination Date;
 
(c) the interest rate to be applicable to each LIBOR Portion for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof; and
 
(d) no Interest Period may be selected if after giving effect thereto the
Company will be unable to make a principal payment scheduled to be made during
such Interest Period without paying part of a LIBOR Portion on a date other than
the last day of the Interest Period applicable thereto.
 
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month; provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
 



 
5

--------------------------------------------------------------------------------

 



“LIBOR Index Rate” means the overnight London interbank offered rate for
deposits in U.S. dollars appearing on Reuters Screen LIBOR01 as of 11:00 a.m.
(London time), adjusting effective as of the date of any change therein.
 
“LIBOR Portion” shall have the meaning specified in Section 3.1 hereof.
 
“LIBOR Rate” shall mean for each Interest Period applicable to a LIBOR Portion,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. dollars in immediately available funds
are offered to the Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the London interbank market selected by the Agent for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the LIBOR Portion scheduled to be made by the Agent during such
Interest Period.
 
“Loan” shall mean a Revolving Credit Loan or a Swingline Loan and “Loans” shall
mean any two or more of the foregoing.
 
“Loan Documents” shall mean this Agreement and any and all exhibits hereto, each
Note, and any and all other agreements, instruments and documents heretofore or
hereafter executed and delivered to or in favor of and for the benefit of the
Agent and the Banks, or any of them, in connection with the Loans made and the
transactions contemplated under this Agreement, as the same may be amended,
revised, amended and restated, replaced, supplemented or otherwise modified from
time to time.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, results of operations or financial condition of
the Company and its subsidiaries, taken as a whole, (b) the ability of the
Company to perform its obligations under this Agreement or any of the other Loan
Documents or (c) the validity or enforceability against the Company of this
Agreement, any of the other Loan Documents, or the rights and remedies of the
Agent or the Banks hereunder or thereunder.
 
“Mortgage” shall have the meaning specified in Section 7.7(i) hereof.
 
“Net Income” shall mean, with reference to any period, the net income (or net
loss) of the Company and its Subsidiaries for such period as computed on a
consolidated basis in accordance with GAAP.
 
“Note” shall mean a Revolving Credit Note or a Swingline Note and “Notes” shall
mean any two or more of the foregoing.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
“Person” shall mean and include any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party or government (whether federal, state,
county, city, municipal, or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).
 



 
6

--------------------------------------------------------------------------------

 



“Plan” shall mean any employee benefit plan covering any officers or employees
of the Company or any Subsidiary, any benefits of which are, or are required to
be, guaranteed by the PBGC.
 
“Pricing Schedule” shall have the meaning as set forth in Section 3.9 hereof.
 
“Prime Rate” means for any day the rate of interest announced by UMB from time
to time as its prime commercial rate in effect on such day, with any change in
the Prime Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate,
such rate not necessarily being the lowest rate charged by UMB to any customer.
 
“Property” shall mean all assets and properties of any nature whatsoever,
whether real or personal, tangible or intangible, including, without limitation,
intellectual property.
 
“Quarterly Compliance Certificate” shall have the meaning set forth in Section
7.4(c) hereof.
 
“Register” shall have the meaning specified in Section 11.20 hereof.
 
“Required Banks” shall mean any Bank or Banks which in the aggregate hold at
least sixty-six and two-thirds percent (66⅔%) of the Total Exposure.
 
“Reserve Percentage” means the daily arithmetic average maximum rate, expressed
as a decimal, at which reserves (including, without limitation, any
supplemental, marginal and emergency reserves) are imposed on members banks of
the Federal Reserve System during the applicable Interest Period by the Board of
Governors of the Federal Reserve System (or any successor) under Regulation D on
“eurocurrency liabilities” (as such term is defined in Regulation D), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto.  For purposes of this
definition, the LIBOR Portions shall be deemed to be eurocurrency liabilities as
defined in Regulation D without benefit or credit for any prorations, exemptions
or offsets under Regulation D.
 
“Revolving Credit” shall have the meaning specified in the second paragraph of
this Agreement.
 
“Revolving Credit Commitment” and “Revolving Credit Commitments” shall have the
meanings specified in Section 2.2 hereof.
 
“Revolving Credit Commitment Percentage” shall have the meaning specified in
Section 2.2 hereof.
 
“Revolving Credit Loan” and “Revolving Credit Loans” shall have the meanings
specified in Section 2.1(a) hereof.
 
“Revolving Credit Note” or “Revolving Credit Notes” shall have the meanings
specified in Section 2.2 hereof.
 
“SPC” shall have the meaning set forth in Section 11.21.
 
“Subsidiary” shall mean, for any Person, any corporation or other entity of
which more than fifty percent (50%) of the outstanding stock or comparable
equity interests
 



 
7

--------------------------------------------------------------------------------

 



having ordinary voting power for the election of the Board of Directors of such
corporation or similar governing body in the case of a non-corporate entity
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by such Person or by one or more of its
Subsidiaries.
 
“Swingline Lender” means UMB Bank, N.A.
 
“Swingline Loans” means all loans made pursuant to Section 2.1(b).
 
“Swingline Note” shall have the meaning set forth in Section 2.1(b)(i).
 
“Swingline Sublimit” means Fifteen Million Dollars ($15,000,000.00).
 
“Syndication Agent” means Bank of America, N.A.
 
“Total Assets” means all assets of the Company as shown on its most recent
quarterly or annual consolidated balance sheet, as determined in accordance with
GAAP.
 
“Total Exposure” shall mean the aggregate Exposure for all Banks.
 
“UMB” shall have the meaning specified in the second paragraph of this
Agreement.
 
1.2. Interpretation.  Capitalized terms defined elsewhere in this Agreement
shall, unless otherwise specified, have the meanings so ascribed to them in all
provisions of this Agreement.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  All references to
time of day herein are references to Kansas City, Missouri time unless otherwise
specifically provided.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.
 
SECTION 2.  
The Revolving Credit.

 
2.1. Loans.
 
(a) Revolving Credit Loans. Subject to all of the terms and conditions hereof,
the Banks, except as otherwise expressly provided herein, agree to continue to
extend the Revolving Credit to the Company of up to One Hundred Fifty Million
Dollars ($150,000,000), which may be borrowed by the Company in its discretion
from time to time, be repaid and borrowed again (“Revolving Credit Loans”),
during the period from the Effective Date to and including the date that is five
(5) years after the Effective Date (the “Credit Termination Date”).  The
aggregate amount of the Revolving Credit Loans outstanding at any one time shall
not exceed the Revolving Credit Commitments, as in effect from time to time.
 
(b) Swingline Loans.
 
(i) Subject to all terms and conditions hereof, except as otherwise expressly
provided herein, the Swingline Lender may make Swingline Loans to the Company
from time to time from the Effective Date to the Credit Termination
 



 
8

--------------------------------------------------------------------------------

 



Date as requested by the Borrower in accordance with the terms hereof; provided,
that after giving effect to any amount requested, (a) the outstanding Swingline
Loans shall be subject to the same availability conditions as Revolving Credit
Loans and (b) the aggregate principal amount of all outstanding Swingline Loans
existing at any time shall not exceed the Swingline Sublimit, as the same may be
decreased pursuant to the terms hereof. The Swingline Sublimit is deemed to be a
portion of the Revolving Credit and not in addition thereto and each Swingline
Loan will automatically become a Revolving Credit Loan if not repaid in full
within five (5) days of the date such Swingline Loan was made. All Banks will be
deemed to be a participant in each Swingline Loan as if such Loan had initially
been made as a Revolving Credit Loan. Outstanding Swingline Loans shall reduce
the availability under the Revolving Credit by the amount of such Swingline
Loans. All Swingline Loans shall be evidenced by a Swingline Note of the Company
(“Swingline Note”) payable to the order of the Swingline Lender in the amount of
the Swingline Sublimit, such note to be in the form attached hereto as Exhibit
A-2.
 
(ii) The Company shall give the Agent an irrevocable notice of borrowing not
later than 3:30 p.m. (Kansas City time) on the same day as each proposed
Swingline Loan specifying (1) the date of such borrowing, which shall be a
Business Day and (2) the amount of such borrowing, which shall be in an
aggregate principal amount of not less than $1,000,000.  A notice of borrowing
received after 3:30 p.m. (Kansas City time) shall be deemed received on the next
Business Day.  The Agent shall promptly notify the Banks of each notice of
borrowing. All Swingline Loans shall be in a minimum amount of $1,000,000 and
increments of $250,000 in excess thereof.
 
(iii) Not later than 3:30 p.m. (Kansas City time) on the proposed borrowing date
the Swingline Lender will make available to the Company, at the office of the
Agent in funds immediately available to the Agent, the Swingline Loan requested
to be made on such date.  The Company hereby irrevocably authorizes the Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by depositing the same in account number 9871280691
at UMB or such other account at UMB as the Company may direct from time to time.
 
(c) Loan Rebalancing.  Immediately prior to the Effective Date, $0.00 aggregate
principal amount of Revolving Credit Loans were outstanding under the Original
Credit Agreement, as amended (the “Outstanding Loan Amount”).  In order to
continue such Revolving Credit Loans under this Agreement on and after the
Effective Date in accordance with the Revolving Credit Commitments of the Banks
as set forth in Section 2.2 hereof, (x) effective immediately prior to the
Effective Date, the Company shall be deemed to have (i) repaid all Revolving
Credit Loans outstanding under the Original Credit Agreement, as amended,
pursuant to Section 4.4 of the Original Agreement, as amended, and (ii)
terminated all Revolving Credit Commitments of the Banks under the Original
Credit Agreement, as amended, pursuant to Section 4.5 of the Original Credit
Agreement, as amended, (which commitments shall be replaced by the Revolving
Credit Commitments of the Banks hereunder pursuant to Section 2.2 hereof)  and
(y) effective as of the Effective Date, the Company shall be deemed to have
borrowed Revolving Credit Loans in an aggregate amount equal to the Outstanding
Loan Amount from the Banks hereunder in accordance with their respective
Revolving Credit Commitments as set forth in Section 2.2 hereof.
 



 
9

--------------------------------------------------------------------------------

 



In order to effectuate (and in full satisfaction of) the foregoing (and without
any requirement to comply with any of the notice requirements set forth in the
Original Credit Agreement, as amended, or in this Agreement): (x) each Bank that
was not a party to the Original Credit Agreement, as amended, and each Bank that
has increased its Revolving Credit Commitment under this Agreement as compared
to the Original Credit Agreement, as amended, shall make available to the Agent
its pro rata share of the Outstanding Loan Amount (less, in the case of a Bank
that was party to the Original Credit Agreement, as amended, the portion of the
Outstanding Loan Amount owing to such Bank immediately prior to the Effective
Date), (y) the Agent shall remit to each Bank that was a party to the Original
Credit Agreement, as amended, (but not a party hereto) and each Bank party
hereto that has reduced its Revolving Credit Commitment under this Agreement as
compared to the Original Credit Agreement, as amended, its proportionate share
of the payments referenced in clause (x) above and (z) the Company shall pay to
the Agent all accrued interest and fees that accrued under the Original Credit
Agreement, as amended, up to but not including the Effective Date and the Agent
shall remit to each Bank that was a party to the Original Credit Agreement, as
amended, its proportionate share of such amounts.  After giving effect to the
foregoing, all outstanding Revolving Credit Loans shall be deemed to have been
made hereunder on the Effective Date and shall be considered LIBOR Portions,
each with an Interest Period ending on the date that is one (1) month following
the Effective Date.
 
2.2. Revolving Credit Commitments.  The respective maximum aggregate principal
amounts of the Revolving Credit (which is subject to reduction pursuant to
Section 4.5 hereof and subject to change pursuant to Section 11.17) at any one
time and the percentage for each portion of the Revolving Credit available at
any time which each Bank agrees to make available to the Company (its “Revolving
Credit Commitment Percentage” which includes the Swingline Sublimit) are as
follows (collectively, the “Revolving Credit Commitments” and individually, a
“Revolving Credit Commitment” as the case may be):
 
Revolving Credit Commitments
UMB Bank, N.A.
$35,000,000
23.33334%
Bank of America, N.A.
$33,000,000
22.00000%
Wells Fargo Bank, N.A.
$33,000,000
22.00000%
Arvest Bank
$25,000,000
16.66666%
U.S. Bank, National Association
$24,000,000
16.00000%
TOTAL COMMITMENTS
$150,000,000
100.00%



The obligations of the Banks hereunder are several and not joint and no Bank
shall under any circumstances be obligated to extend credit under the Revolving
Credit in excess of its Revolving Credit Commitment or its applicable Commitment
Percentage of credit outstanding under the separate portions of the Revolving
Credit.
 
All Loans made by the Banks on the same date are hereinafter referred to as a
“Borrowing.”  Each Borrowing on a Revolving Credit Loan shall be in a minimum
amount as provided in Section 3.6 hereof and each Borrowing shall be made pro
rata by the Banks in accordance with their respective applicable Commitment
Percentages.  All Revolving Credit Loans made by each Bank shall be evidenced by
a Revolving Credit Note of the Company (individually a “Revolving Credit Note”
and collectively the “Revolving Credit Notes” as the
 



 
10

--------------------------------------------------------------------------------

 



case may be) payable to the order of such Bank in the amount of its Revolving
Credit Commitment each Revolving Credit Note to be in the form (with appropriate
insertions) attached hereto as Exhibit A-1.  Without regard to the face
principal amount of each Note, the actual principal amount at any time
outstanding and owing by the Company on account thereof during the period ending
on the Credit Termination Date shall be the sum of all advances then or
theretofore made thereon less all principal payments actually received thereon
during such period.
 
2.3. Procedure For Borrowing on Revolving Credit Notes.  The Company shall
notify the Agent (which may be written or oral, but which must be given prior to
11:00 a.m. (Kansas City time)) of the date (which may, subject to the
immediately preceding parenthetical and Section 3 hereof, be the date on which
such notice is given) upon which it requests that any advance be made to it
under the Revolving Credit Commitments, and the Agent shall promptly (but in any
event not later than 2:00 p.m. Kansas City time) notify each Bank in writing of
its receipt of each such notice.  Subject to all of the terms and conditions
hereof, each Bank shall make available to the Agent its share of each advance,
and the proceeds of each advance, to the extent received by the Agent from the
Banks, shall be made available to the Company at the office of the Agent in
Kansas City and in funds there current.  Each Loan from each Bank shall
initially constitute part of an ABR Portion except to the extent the Company has
otherwise timely elected a LIBOR Portion, all as provided in Section 3
hereof.  Unless the Agent shall have been notified by a Bank prior to the date a
Loan is to be made by such Bank hereunder that such Bank does not intend to make
its pro rata share of such Loan available to the Agent, the Agent may assume
that such Bank has made such share available to the Agent on such date and the
Agent may in reliance upon such assumption (but shall not be required to) make
available to the Company a corresponding amount.  If such corresponding amount
is not in fact made available to the Agent by such Bank and the Agent has made
such amount available to the Company such Bank shall be deemed to be a
Defaulting Bank and  the Agent shall be entitled to receive such amount from
such Defaulting Bank forthwith upon its demand (or, if such Defaulting Bank
fails to pay such amount forthwith upon such demand, to recover such amount,
together with interest thereon at the rate otherwise applicable thereto under
Section 3 hereof, from the Company and if not paid by the Company the Agent
shall have a priority right to set off such amount against repayment of the
Loans which are due the Defaulting Bank), together with interest thereon in
respect of each day during the period commencing on the date such amount was
made available to the Company and ending on but excluding the date the Agent
recovers such amount at the Federal Funds Effective Rate for each day as
determined by the Agent (or in the case of a day which is not a Business Day,
then for the preceding Business Day).  Nothing in this Section 2.3 shall be
deemed to permit any Bank to breach its obligations to make Loans under this
Agreement or to limit the Company’s claims against any Bank for such breach.
 
Each request for any advance under the Revolving Credit Commitments will be
deemed to be a confirmation that no Event of Default has occurred and is
continuing.
 
SECTION 3.  
Interest.

 
3.1. Elections.  Subject to all of the terms and conditions of this Section 3,
portions of the principal indebtedness evidenced by the Notes (all of the
indebtedness evidenced by the Notes bearing interest at the same rate for the
same period of time being hereinafter referred to as a “Portion”) may, at the
election of the Company, bear interest with reference to the ABR (the “ABR
Portions”) or with reference to the Adjusted LIBOR Rate (“LIBOR Portions”), and
Portions may be converted from time to time from one basis to the other.  All of
the indebtedness evidenced by the Notes which is not part of a LIBOR Portion
shall constitute a single ABR Portion.  All of the indebtedness evidenced by the
Notes which bears interest with reference to a particular Adjusted LIBOR Rate
for a particular Interest Period shall constitute a single LIBOR Portion.  The
Company promises to pay interest on each Portion at the rates and times
specified in this Section 3.  Each Bank holding a Note shall have a ratable
interest in each Portion evidenced thereby.
 



 
11

--------------------------------------------------------------------------------

 



3.2. ABR Portions.  Each ABR Portion shall bear interest (which the Company
promises to pay at the times herein provided), at the rate per annum equal to
the ABR as in effect from time to time plus the Applicable Margin, as determined
from time to time under the Pricing Schedule set forth in Exhibit B attached
hereto and hereby incorporated by reference, provided that upon the occurrence
of an Event of Default hereunder such Portion shall, upon written notice from
the Agent, bear interest (which the Company promises to pay at the times
hereinafter provided), whether before or after judgment, for the period from the
date such Event of Default occurred and during the continuation thereof, at the
rate per annum determined by adding two percent (2%) to the interest rate which
would otherwise be applicable thereto from time to time.  Interest on the ABR
Portions shall be payable in arrears on the last day of each calendar quarter in
each year, upon prepayment of any ABR Portion and at maturity of the applicable
Notes and default interest shall be due and payable upon demand.
 
3.3. LIBOR Portions.  Each LIBOR Portion shall bear interest (which the Company
promises to pay at the times herein provided) for each Interest Period selected
therefor at a rate per annum equal to the Adjusted LIBOR Rate for such Interest
Period plus the Applicable Margin, as determined from time to time under the
Pricing Schedule set forth in Exhibit B attached hereto, provided that upon the
occurrence of an Event of Default hereunder such Portion shall, upon written
notice from the Agent, bear interest (which the Company promises to pay at the
times hereinafter provided) whether before or after judgment, for the period
from the date such Event of Default occurred and during the continuation
thereof, through the end of the Interest Period then applicable thereto at the
rate per annum determined by adding two percent (2%) to the interest rate
otherwise applicable thereto, and effective at the end of such Interest Period
such LIBOR Portion shall automatically be converted into and added to the
applicable ABR Portion and shall thereafter bear interest at the interest rate
applicable to the applicable ABR Portion after default.  Interest on each LIBOR
Portion shall be due and payable on the last day of each Interest Period
applicable thereto and, at maturity of the applicable Notes, and default
interest shall be due and payable upon demand.  The Company shall notify the
Agent on or before 11:00 a.m. (Kansas City time) on the third Business Day
preceding the end of an Interest Period applicable to a LIBOR Portion whether
such LIBOR Portion (or any portion thereof) is to continue as a LIBOR Portion,
in which event the Company shall notify the Agent of the new Interest Period
selected therefor, and in the event the Company shall fail to so notify the
Agent, such LIBOR Portion shall automatically be converted into and added to the
applicable ABR Portion as of and on the last day of such Interest Period.  The
Agent shall promptly notify each Bank of each notice received from the Company
pursuant to the foregoing provisions.  Anything contained herein to the contrary
notwithstanding, the obligation of the Banks to create, continue or effect by
conversion any LIBOR Portion shall be conditioned upon the fact that at such
time no Event of Default shall have occurred and be continuing.
 
3.4. Swingline Loans.  Nothwithstanding anything stated herein to the contrary
each Swingline Loan shall bear interest at the LIBOR Index Rate plus the
Applicable Margin as determined from time to time under the Pricing Schedule set
forth in Exhibit B attached hereto provided that upon the occurrence of an Event
of Default hereunder such Swingline Loan shall, upon written notice from the
Agent, bear interest (which the Company promises to pay at the times hereinafter
provided), whether before or after judgment, for the period from the date such
Event of Default occurred and during the continuation thereof, at the rate per
annum determined by adding two percent (2%) to the interest rate which would
otherwise be applicable to ABR Portion Loans from time to time.  If a Swingline
Loan is not repaid within five (5) days of the making thereof it shall
automatically become a Revolving Credit Loan for all purposes.
 



 
12

--------------------------------------------------------------------------------

 



3.5. Computation.  Interest on the LIBOR Portions and all fees, charges and
commissions due hereunder shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days elapsed.  All other
interest on the Notes shall be computed on the basis of a year of 365/366 days
for the actual number of days elapsed unless otherwise specifically provided in
this Agreement.
 
3.6. Minimum Amounts.  Each ABR Portion evidenced by Revolving Credit Notes
shall be in a minimum amount of $1,000,000 or such greater amount which is an
integral multiple of $250,000.  Each LIBOR Portion evidenced by Revolving Credit
Notes shall be in a minimum amount of $5,000,000 or such greater amount which is
an integral multiple of $1,000,000. Each Swingline Loan evidenced by a Swingline
Note shall be in a minimum amount of $1,000,000 or such greater amount which is
an integral multiple of $250,000.
 
3.7. Manner of Rate Selection.  The Company shall notify the Agent by 11:00 a.m.
(Kansas City time) at least three (3) Business Days prior to the date upon which
it requests that any LIBOR Portion be created or continued or that any part of
an ABR Portion be converted into a LIBOR Portion (such notice to specify in each
instance the amount thereof and the Interest Period selected therefor) and the
Agent shall promptly advise each Bank of each such notice.  If any request is
made to convert a LIBOR Portion into an ABR Portion, such conversion shall only
be made so as to become effective as of the last day of the Interest Period
applicable thereto.  All requests for the creation, continuance or conversion of
Portions under this Agreement shall be irrevocable.  Such requests may be
written or oral and the Agent is hereby authorized to honor telephonic requests
for creations, continuances and conversions received by it from any person
purporting to be a person authorized to act on behalf of the Company hereunder,
the Company hereby indemnifying the Agent and the Banks from any liability or
loss ensuing from so acting.
 
3.8. Lawful Rate.  All agreements between the Company, the Agent and each of the
Banks, whether now existing or hereafter arising and whether written or oral,
are expressly limited so that in no event whatsoever, whether by reason of
demand or acceleration of the maturity of any of the indebtedness hereunder or
otherwise, shall the amount contracted for, charged, received, reserved, paid or
agreed to be paid to the Agent or each Bank for the use, forbearance, or
detention of the funds advanced hereunder or otherwise, or for the performance
or payment of any covenant or obligation contained in any Loan Document, exceed
the highest lawful rate permissible under applicable law (the “Highest Lawful
Rate”), it being the intent of the Company, the Agent and each of the Banks in
the execution hereof and of the Loan Documents to contract in strict accordance
with any applicable usury laws, if any.  If, as a result of any circumstances
whatsoever, performance by the Company of any provision hereof or of any of such
documents, at the time performance of such provision shall be due, shall involve
exceeding the limits of applicable usury laws or result in the Agent or any Bank
having or being deemed to have contracted for, charged, reserved or received
interest (or amounts deemed to be interest) in excess of the maximum, lawful
rate or amount of interest allowed by applicable law to be so contracted for,
charged, reserved or received by the Agent or such Bank, then the obligation to
be performed by the Company shall be reduced to the legal limit of such
performance, and if, from any such circumstance, the Agent or such Bank shall
ever receive interest or anything of value which might be deemed interest under
applicable law which would exceed the Highest Lawful Rate, such amount which
would be unlawful interest shall be refunded to the Company or, if permitted by
applicable law and such unlawful interest does not exceed the unpaid principal
balance of the Notes and the amounts owing on other obligations of the Company
to the Agent or any Bank under any Loan Document such unlawful interest may be
applied to the reduction of the principal amount owing on the Notes or the
amounts owing on other obligations of the Company to the Agent or any Bank under
any Loan Document.  All interest paid or agreed to be paid to the Agent or any
Bank shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full period of the indebtedness hereunder
until payment in full of the principal of the indebtedness hereunder (including
the period of any renewal or extension thereof) so that the interest on account
of the indebtedness hereunder for such full period shall not exceed the highest
amount permitted by applicable law.  This Section 3.7 shall control all
agreements between the Company, the Agent and the Banks.
 



 
13

--------------------------------------------------------------------------------

 



3.9. Pricing Schedule.  The Company shall be responsible to promptly give
written notice to the Agent of any change in its Moody’s Rating or its Standard
& Poors’ Rating for purposes of the Agent determining the Applicable Margins
pursuant to the Pricing Schedule set forth in Exhibit B attached hereto (the
“Pricing Schedule”).
 
SECTION 4.  
Fees, Prepayments, Terminations and Application of Payments.

 
4.1. Facility Fee.  For the period from the Effective Date to and including the
Credit Termination Date or such earlier date on which the Revolving Credit is
terminated in whole pursuant to Section 4.5 or any other provision hereof, the
Company shall pay to the Agent for the account of the Banks, a facility fee (the
“Revolving Credit Facility Fee”) at the rate per annum as determined from time
to time under the Pricing Schedule set forth in Exhibit B attached hereto,
multiplied by the aggregate amount of all of the Revolving Credit Commitments
(all calculated in each case after giving effect to any reductions thereof as
specified in Section 4.5 hereof and as if no Loans are outstanding
hereunder).  Such fees shall be payable in arrears on the last day of each
January, April, July and October and on the Credit Termination Date, unless the
Revolving Credit is terminated in whole on an earlier date, in which event the
fees for the period from the date of the last payment made pursuant to this
Section 4.1 through the effective date of such termination in whole shall be
paid on the date of such earlier termination in whole.
 
4.2. Upfront Fee.  The Company shall pay to each Bank an upfront fee upon the
Effective Date in an amount equal to the allocated Revolving Credit Commitment
of such Bank multiplied by 0.175%.
 
4.3. Agent’s Fee.  The Company shall pay to and for the sole account of the
Agent such fees as the Company and the Agent may agree upon in writing from time
to time.  Such fees shall be in addition to any fees and charges the Agent may
be entitled to receive hereunder or under the other Loan Documents.
 
4.4. Prepayments.
 
(a) Optional Prepayments of ABR Portions.  The Company shall have the privilege
of prepaying without premium or penalty and in whole or in part (but if in part,
then in a minimum principal amount of $1,000,000) the ABR Portion of any Loan at
any time upon prior telecopy or telephonic notice from the Company to the Agent
on or before 11:00 a.m. (Kansas City time) on the Business Day immediately
preceding such prepayment.
 
(b) Optional Prepayments of LIBOR Portions.  The Company may prepay any LIBOR
Portion, upon written or telephonic notice (which telephonic notice shall be
promptly confirmed in writing by facsimile communication, telex or telegraph) by
no later than 11:00 a.m. (Kansas City time) on the third Business Day
immediately preceding the date of such prepayment from the Company to the Agent,
such prepayment to be made by the payment of the principal amount to be prepaid
and accrued interest thereon and any compensation required by Section 9.4
hereof, if applicable; provided, however, that any such prepayment in part shall
be in a principal amount of no less than $5,000,000 or such greater amount which
is an integral multiple of $1,000,000.
 



 
14

--------------------------------------------------------------------------------

 



(c) Mandatory Prepayments of Excess Borrowings.  If the outstanding principal
amount of all Revolving Credit Loans including the Swingline Loans shall ever
exceed the aggregate amount of all Revolving Credit Commitments in effect from
time to time the Company shall immediately prepay Revolving Credit Loans or
Swingline Loans, as the case may be, in such amount as shall be necessary to
eliminate such excess.
 
(d) Optional Prepayment of Swingline Loans.  Notwithstanding anything stated
herein to the contrary, the Company may prepay any Swingline Loan, without
premium or penalty and in whole or in part (but if in part, then in a minimum
principal amount of $1,000,000), at any time upon written or telephone notice
given to the Agent on the same day of such prepayment.
 
4.5. Credit Reductions.  The Company shall have the right at any time upon ten
(10) Business Days’ prior notice to the Agent, which shall promptly give notice
to the Banks, to reduce the Revolving Credit in whole or in part (but if in
part, in a minimum principal amount of $5,000,000 or such greater amount which
is an integral multiple of $5,000,000); provided, however, that the Company may
not reduce any portion of the Revolving Credit which represents outstanding
Revolving Credit Loans.  Each such reduction in part shall automatically
terminate each Bank’s Revolving Credit Commitment by an amount equal to its
Revolving Credit Commitment Percentage of the amount of the reduction.
 
4.6. Place and Application of Payments.  All payments by the Company hereunder
shall be made to the Agent at its office at 1010 Grand Boulevard, Kansas City,
Missouri 64106 and in immediately available funds, prior to 2:00 p.m. (Kansas
City time) on the date of such payment.  Subject to Section 11.18 of this
Agreement, all such payments shall be made without setoff or counterclaim and
without reduction for, and free from, any and all present and future levies,
imposts, duties, fees, charges, deductions withholdings, restrictions or
conditions of any nature imposed by any government or any political subdivision
or taxing authority thereof.  Any payments received after 2:00 p.m. (Kansas City
time) shall be deemed received upon the following Business Day.  The Agent shall
remit to each Bank its proportionate share of each payment of principal,
interest and fees, owed to it, received by the Agent by 2:00 p.m. (Kansas City
time) on the same day of its receipt and its proportionate share of each such
payment received by the Agent after 2:00 p.m. (Kansas City time) on the Business
Day following its receipt by the Agent.  In the event the Agent does not remit
any amount to any Bank when required by the preceding sentence, the Agent shall
pay to such Bank interest on such amount until paid at a rate per annum equal to
the Federal Funds Effective Rate. Should the Company be late in making any
required payment hereunder, the Company hereby authorizes the Agent to
automatically debit any of its accounts with UMB for any principal, interest and
fees when due under the Notes or this Agreement and to transfer the amount so
debited from such account to the Agent for application as herein provided.  The
Agent shall notify the Company by telephonic notice confirmed in writing of any
such debit.
 
4.7. Capital Adequacy.  If, after the Effective Date, any Bank, the Swingline
Lender or the Agent shall have determined in good faith that any Change in Law
regarding capital adequacy, has or would have the effect of reducing the rate of
return on such Bank’s or Swingline Lender’s capital, or on the capital of any
corporation controlling such Bank or the Swingline Lender, in each case as a
consequence of its obligations hereunder, to a level below that which such Bank
or the Swingline Lender would have achieved but for such adoption, change or
compliance (taking into consideration such Bank’s or the Swingline Lender’s
policies with respect to capital adequacy) by an amount deemed by such Bank or
the Swingline Lender to be material, then from time to time, within thirty (30)
days after demand by such Bank or the Swingline Lender (with a copy to the
Agent), the Company shall pay to such Bank or the Swingline Lender such
additional amount or amounts as will compensate such Bank or the Swingline
Lender for such reduction.
 



 
15

--------------------------------------------------------------------------------

 



SECTION 5.  
Conditions Precedent.

 
The obligation of the Banks to make any Loan pursuant hereto shall be subject to
the following conditions precedent set forth in Section 5.1 and 5.2 below:
 
5.1. Initial Extension of Credit.  On or before the Effective Date:
 
(a) the Company shall have delivered to the Agent for the benefit of the Banks
in sufficient counterparts for distribution to the Banks duly executed originals
of the following:
 
(i) the Revolving Credit Notes and the Swingline Note;
 
(ii) good standing certificates for the Company and each Subsidiary issued by
its state of organization, issued not more than thirty (30) days before the date
of this Agreement;
 
(iii) copies of the Articles or Certificate of Incorporation, and all amendments
thereto, of the Company and each Subsidiary, certified by the Secretary of State
of its state of incorporation to the extent any of such documents have not
previously been provided to the Agent;
 
(iv) copies of the By-Laws, and all amendments thereto, of the Company and each
Subsidiary, certified as true, correct and complete on the Effective Date, by
the Secretary or Assistant Secretary of the Company or such Subsidiary, as the
case may be to the extent any of such documents have not previously been
provided to the Agent;
 
(v) copies, certified as true, correct and complete by the Secretary or
Assistant Secretary of the Company of resolutions regarding the transactions
contemplated by this Agreement, duly adopted by the Board of Directors of the
Company and reasonably satisfactory in form and substance to the Agent; and
 
(vi) an incumbency and signature certificate for the Company satisfactory in
form and substance to the Agent;
 
(b) Prior to the initial Loan hereunder, the Agent shall have received the
favorable written opinion of Anderson & Byrd, LLP, Kansas counsel to the
Company, substantially in the form of Exhibit D-1 attached hereto and the
favorable written opinion of Spencer, Scott & Dwyer, P.C., Missouri counsel to
the Company, substantially in the form of Exhibit D-2 attached hereto;
 
(c) The Agent, the Syndication Agent, the Documentation Agent and each of the
other Banks shall have received all fees due and payable to each of them,
specifically including without limitation the Upfront Fees, on the Effective
Date in connection with the execution and delivery of this Agreement and the
transactions contemplated hereby; and
 
(d) All of the conditions set forth in clause (a)(iii) and (iv) above are deemed
to have been satisfied on the Effective Date.
 
5.2. Each Extension of Credit Under a Revolving Credit Note or a Swingline
Note.  As of the time of the making of each Revolving Credit Loan and each
Swingline Loan hereunder (including the initial Loan):
 



 
16

--------------------------------------------------------------------------------

 



(a) no Event of Default shall have occurred and be continuing;
 
(b) with respect to any requested Revolving Credit Loan or Swingline Loan, after
giving effect thereto the aggregate principal amount of all outstanding
Revolving Credit Loans  and Swingline Loans shall not exceed the aggregate
Revolving Credit Commitments; and
 
(c) the request by the Company for any Revolving Credit Loan or Swingline Loan
pursuant hereto shall be and constitute a warranty to the effect set forth in
(a) and (b), above and that the Compliance Certificate most recently delivered
to the Banks is materially correct.
 
SECTION 6.  
Representations and Warranties.

 
As of the Effective Date, and upon delivery of each Quarterly Compliance
Certificate, the Company represents and warrants to the Agent and the Banks as
to itself and, where the following representations and warranties apply to
Subsidiaries, as to each of its Subsidiaries, as follows:
 
6.1. Organization and Qualification.  The Company is a corporation duly
organized and existing and in good standing under the laws of the State of
Kansas, has full and adequate corporate power to carry on its business as now
conducted, and is duly licensed or qualified in all jurisdictions wherein the
nature of its activities requires such licensing or qualification and in which
the failure to be so licensed or qualified would have a Material Adverse Effect.
 
6.2. Subsidiaries.  Each Subsidiary is duly organized and existing under the
laws of the jurisdiction of its organization, has full and adequate corporate
power to carry on its business as now conducted and is duly licensed or
qualified in all jurisdictions wherein the nature of its business requires such
licensing or qualification and the failure to be so licensed or qualified would
have a Material Adverse Effect.  The only Subsidiaries of the Company as of the
Closing Date are listed on Exhibit C hereto.
 
6.3. Financial Reports.  The Company has heretofore delivered to the Banks a
copy of the Audit Report as of December 31, 2010 of the Company and its
Subsidiaries (the “Audit Report”).  The financial statements contained in such
Audit Report have been prepared in accordance with GAAP on a basis consistent,
except as otherwise noted therein, with that of the previous fiscal year and
fairly present, in all material respects, the financial position of the Company
and its Subsidiaries as of the date thereof, and the results of its operations
for the period covered thereby.  As of December 31, 2010, the Company and its
Subsidiaries had no material contingent liabilities other than as indicated on
said financial statements (including the notes thereto).
 
6.4. No Material Adverse Change.  Since December 31, 2010, there has been no
material adverse change in the business, operations or financial condition of
the Company and its Subsidiaries taken as a whole that has not been disclosed in
writing to the Banks.
 
6.5. Litigation; Tax Returns; Approvals.  There is no litigation nor
governmental proceeding pending, nor to the knowledge of the Company threatened,
against the Company or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.  All federal and state income tax returns
and all other material tax returns for the Company required to be filed have
been filed on a timely basis and all amounts required to be paid as shown by
said returns have been paid, except such amounts, if any, as are being contested
in good faith and by appropriate proceedings.  There are no pending or, to the
best of the Company’s knowledge, threatened objections to or controversies in
respect of the income tax returns of the Company for
 



 
17

--------------------------------------------------------------------------------

 



any fiscal year which could reasonably be expected to have a Material Adverse
Effect.  Except as have already been obtained, no authorization, consent,
license, exemption or filing or registration with any court or governmental
department, agency or instrumentality, is necessary for the valid execution,
delivery or performance by the Company of the Loan Documents.
 
6.6. Regulation U.  Neither the Company nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan made hereunder
will be used to purchase or carry any margin stock or to extend credit to others
for such a purpose.
 
6.7. No Default.  As of the Effective Date, the Company is materially in
compliance with all of the terms and conditions of this Agreement, and no Event
of Default exists under this Agreement.
 
6.8. ERISA.  With respect to each of the Plans, the Company and its Subsidiaries
are in compliance with ERISA to the extent applicable to them, other than such
noncompliance that would not reasonably be expected to result in a Material
Adverse Effect and have received no notice to the contrary from the PBGC or any
other governmental entity agency.
 
6.9. Full Disclosure.  The written statements and information furnished to the
Agent and the Banks in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Banks to provide the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, the Agent and the Banks acknowledging that as to any
projections furnished to the Agent and the Banks, the Company only represents
that the same were prepared on the basis of information and estimates the
Company believed to be reasonable.
 
6.10. Corporate Authority and Validity of Obligations.  The Company has full
corporate power and authority to enter into this Agreement and the other Loan
Documents, to make the Borrowings herein provided for, to issue its Notes in
evidence thereof, and to perform all of its obligations hereunder and under the
other Loan Documents.  The Loan Documents delivered by the Company have been
duly authorized, executed and delivered by the Company and constitute valid and
binding obligations of the Company enforceable in accordance with their terms
except as enforceability may be limited by bankruptcy, insolvency, or similar
laws affecting creditors’ rights generally and general principles of
equity.  This Agreement and the other Loan Documents do not, nor does the
performance or observance by the Company of any of the matters and things herein
or therein provided for, (a) contravene or constitute a default under (i) any
provision of law or any judgment, injunction, order or decree binding upon the
Company or any provision of the charter, articles of incorporation or by-laws of
the Company or (ii) any material covenant, indenture or agreement of or
affecting the Company or any of its Properties, except in the case of this
clause (ii) for any such contravention or default which could not be reasonably
expected to result in a Material Adverse Effect or (b) result in the creation or
imposition of any lien, security interest or other encumbrance on any Property
of the Company.
 
6.11. No Default Under Other Agreements.  Neither the Company nor any Subsidiary
is in default with respect to any note, indenture, loan agreement, mortgage,
lease, deed or other agreement to which it is a party or by which it or its
Property is bound, which default might adversely affect the repayment of the
Indebtedness, obligations and liabilities under the Loan Documents, or any
Bank’s or the Agent’s rights under the Loan Documents or which could reasonably
be expected to have a Material Adverse Effect.
 



 
18

--------------------------------------------------------------------------------

 



6.12. Status Under Certain Laws.  Neither the Company nor any of its
Subsidiaries is an “investment company” or a person directly or indirectly
controlled by or acting on behalf of an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
6.13. Compliance with Laws.  The Company and its Subsidiaries each are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Properties or business
operations, including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and Environmental
Laws, non-compliance with which could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any Subsidiary has received notice to
the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local Environmental Laws, health
and safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.
 
6.14. Ownership of Property.  The Company and each of its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses except for such defects in title or interests as could not,
individually or in the aggregate, have a Material Adverse Effect.
 
6.15. Solvency.  The Company and each of its Subsidiaries existing as of the
date of this Agreement:  (a) own, on a consolidated basis, assets, the fair
saleable value of which are (i) greater than the total amount of their
liabilities (including contingent liabilities) and (ii) greater than the amount
that will be required to pay their liabilities when they become due; (b) have,
on a consolidated basis, capital that is not unreasonably small in relation to
their respective business as presently conducted or after giving effect to any
contemplated transaction; and (c) do not intend to incur and do not believe that
they will incur debts beyond their ability to pay such debts as they become due.
 
6.16. Pari Passu.  All Loans of the Company incurred under or pursuant to this
Agreement shall rank pari passu with all other senior unsecured Indebtedness of
the Company.
 
SECTION 7.  
Covenants.

 
It is understood and agreed that so long as any of the Revolving Credit is in
use or available under this Agreement or any amount remains unpaid on any Note
except to the extent compliance in any case or cases is waived in writing by the
Required Banks, the Company will be in compliance with all of the following:
 
7.1. Maintenance of Property.  The Company will, and will cause each Subsidiary
to, keep and maintain all of its Properties necessary or useful in its business
in good condition, and make all necessary renewals, replacements, additions and
improvements thereto, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
7.2. Taxes.  The Company will, and will cause each Subsidiary to, duly pay and
discharge all material taxes, rates, assessments, fees and governmental charges
upon or against the Company or any Subsidiary or against its Properties in each
case before the same becomes delinquent and before penalties accrue thereon
unless and to the extent that the same is being contested in good faith and by
appropriate proceedings.
 



 
19

--------------------------------------------------------------------------------

 



7.3. Maintenance of Insurance.  The Company will, and will cause each Subsidiary
to, maintain insurance with insurers recognized as financially sound and
reputable by prudent business persons in such forms and amounts and against such
risks as is usually carried by companies engaged in similar business and owning
similar Properties in the same general areas in which the Company or such
Subsidiary operates.  The Company shall provide the Agent with copies of all
insurance policies maintained by it upon the Agent’s request.
 
7.4. Financial Reports.  The Company will, and will cause each Subsidiary to,
maintain a system of accounting in accordance with sound accounting practice and
will furnish promptly, and in any event within thirty (30) days after the
receipt of a request, to each of the Banks and their duly authorized
representatives such information respecting the business and financial condition
of the Company and its Subsidiaries as may be reasonably requested by the Agent
or any Bank and, without any request, will furnish to each Bank:
 
(a) as soon as available, and in any event within forty-five (45) days after the
close of each fiscal quarter other than the fourth fiscal quarter of the Company
commencing with the fiscal quarter ending March 31, 2012, a copy of the
unaudited consolidated balance sheets, income statements and cash flow
statements for the Company and its Subsidiaries for such quarterly period and
the fiscal year to date and for the corresponding periods of the preceding
fiscal year, all in reasonable detail, prepared by the Company (it being
understood that delivery to the Agent of the Company’s quarterly report on Form
10-Q filed with the Securities and Exchange Commission shall meet the
requirements of this Section 7.4(a)) and certified by the chief financial
officer of the Company;
 
(b) as soon as available, and in any event within ninety (90) days after the
close of each fiscal year of the Company, a copy of the audit report (including
an unqualified opinion of the Company’s auditors) for such year and accompanying
financial statements, including consolidated balance sheets, statements of
stockholder equity, statements of income and statements of cash flow for the
Company and its Subsidiaries showing in comparative form the figures for the
previous fiscal year of the Company and its Subsidiaries, all in reasonable
detail, prepared and certified by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing
selected by the Company and reasonably satisfactory to the Required Banks (it
being understood that delivery to the Agent of the Company’s annual report on
Form 10-K filed with the Securities and Exchange Commission shall meet the
requirements of this Section 7.4(b)); and
 
(c) no later than forty-five (45) days after the close of each of the first
three fiscal quarters of each fiscal year, commencing with the fiscal quarter
ending March 31, 2012, and for the fourth fiscal quarter, no later than ninety
(90) days after the close of each fiscal year, a Compliance Certificate in the
form of Exhibit E attached hereto (the “Quarterly Compliance Certificate”)
prepared and signed by the chief financial officer of the Company.
 
If any of the information referred to in this Section 7.4 is sent to the Agent,
but for any reason any Bank does not also receive it, the Agent will provide it
to such Bank promptly upon request.
 
7.5. Inspection.  Upon reasonable notice and during normal business hours, the
Company shall, and shall cause each Subsidiary to, permit each of the Banks, by
their representatives and agents, to inspect any of the Properties, corporate
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of account and other financial records of the Company
and each Subsidiary and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, its
officers and employees at such times and intervals as each Bank may reasonably
request.  The Company shall reimburse the Agent for any reasonable costs and
expenses incurred by it in connection with any such inspections.
 



 
20

--------------------------------------------------------------------------------

 



7.6. Consolidation, Merger and Sale of Assets.  The Company will not, and will
not permit any Subsidiary with assets valued at greater than Fifteen Million
Dollars ($15,000,000) to, consolidate with or merge into any Person, or permit
any other Person to merge into it or sell or otherwise dispose of all or
substantially all of their respective Property, except that any Subsidiary may
merge with and into any other Subsidiary and except that any Person engaged in a
regulated business may be merged into the Company or any Subsidiary.  The
Company shall give written notice to the Banks of any such merger
contemporaneously with its consummation.
 
7.7. Liens.  The Company will not and will not permit any Subsidiary with assets
valued at greater than Twenty-Five Million Dollars ($25,000,000) to pledge,
mortgage or otherwise encumber or subject to or permit to exist upon or be
subjected to any lien, charge or security interest of any kind (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), on any of its Properties of any kind or character at any time owned by
the Company or any Subsidiary (collectively “Liens”), other than:
 
(a) Liens, pledges or deposits for workers’ compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with tenders, contracts or leases to which the Company or a
Subsidiary is a party or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with GAAP and that
the obligation is not for borrowed money, customer advances, trade payables, or
obligations to agricultural producers;
 
(b) Liens securing an appeal or stay or discharge in the course of any legal
proceedings, provided that the aggregate amount of liabilities of the Company or
a Subsidiary so secured by a pledge of Property permitted under this subsection
(b) including interest and penalties thereon, if any, shall not be in excess of
$10,000,000 at any one time outstanding;
 
(c) Liens not otherwise permitted hereunder in an amount not in excess of
$25,000,000 at any time the same is to be determined;
 
(d) Liens (and any replacements thereof without increase) existing on the date
hereof and disclosed in Exhibit F hereto;
 
(e) Liens securing Indebtedness incurred to finance, or which represents, the
purchase price of Property, provided (i) such Liens attach only to the Property
financed with such Indebtedness and (ii) the amount of such secured Indebtedness
does not exceed the purchase price of such Property plus any reasonable related
fees and costs;
 
(f) the filing of financing statements solely as a precautionary measure in
connection with operating leases or other Liens permitted under this Agreement;
 
(g) Liens with respect to judgments which do not constitute Events of Default
pursuant to this Agreement;
 



 
21

--------------------------------------------------------------------------------

 



(h) any interest of a lessor in any Property subject to any lease entered into
by the Company or a Subsidiary in an amount not in excess of $7,500,000 at any
time the same is to be determined;
 
(i) Liens securing Indebtedness under that certain Indenture of Mortgage and
Deed of Trust, dated as of September 1, 1944, as and to be amended and
supplemented, among the Company, The Bank of New York Mellon Trust Company, N.A.
and UMB Bank & Trust, N.A. (the “Mortgage”);
 
(j) any Lien on Property of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;
 
(k) any Lien existing on any Property prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;
 
(l) Liens incurred in connection with or related to the construction or purchase
of utility Property;
 
(m) the replacement, extension or renewal of any Lien permitted by clauses (e),
(j) or (k) above upon or in the same Property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;
 
(n) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like persons for labor, materials, supplies or
rentals incurred in the ordinary course of the Company’s or a Subsidiary’s
business, but only if the payment thereof is not at the time past due or is
being contested in good faith and by appropriate proceedings with adequate
reserves maintained in accordance with GAAP; and
 
(o) reservations, exceptions, easements, rights of way, and other similar
encumbrances affecting real property, provided that they do not individually or
in the aggregate detract from the marketability of said properties or materially
interfere with their use in the ordinary course of the Company’s or a
Subsidiary’s business as permitted under the Mortgage.
 
7.8. Notice of Suit or Material Adverse Change in Business or Default.  The
Company shall, as soon as possible, and in any event within fifteen (15) days
after it learns of the following, give written notice to the Banks of (a) any
proceeding(s) being instituted or threatened to be instituted by or against the
Company or any Subsidiary in any federal, state or local court or before any
commission or other regulatory body (federal, state or local) which could
reasonably be expected to have a Material Adverse Effect and (b) the occurrence
of any Event of Default.  Failure of the Company to give any notice required by
this Section 7.8 shall have no effect upon the right of the Agent to declare any
Event of Default which may occur or exist at any time.
 
7.9. ERISA.  The Company will, and will cause each Subsidiary to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed is likely to result in the imposition of a Lien
against any of its Property, and will promptly notify the Agent of (a) the
occurrence of any reportable event (as defined in ERISA) for which the notice
requirement has not been waived by the PBGC and which is reasonably likely to
result in the termination by the PBGC of any Plan, (b) receipt of any notice
from PBGC of its intention to seek termination of any such Plan or appointment
of a trustee therefor, and (c) its intention to terminate or withdraw from any
Plan, other than a “standard termination” meeting the requirements of Section
4041(b) of ERISA.  The Company will not, and will not permit any Subsidiary to,
terminate any such Plan or withdraw therefrom unless it shall be in compliance
with all of the terms and conditions of this Agreement after giving effect to
any liability to PBGC resulting from such termination or withdrawal.
 



 
22

--------------------------------------------------------------------------------

 



7.10. Use of Proceeds.  The Company shall use the proceeds of the Revolving
Credit Loans hereunder for working capital, general corporate purposes and to
back up the Company’s use of commercial paper.
 
7.11. Compliance with Laws.  The Company will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders, including Environmental Laws, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
7.12. Fiscal Year.  The Company shall not change its fiscal year.
 
7.13. Maintenance of Existence.  The Company shall maintain its corporate
existence except for mergers permitted by Section 7.6 hereof.
 
7.14. Maximum Total Indebtedness to Total Capitalization Ratio.  The Company
will maintain as of the last day of each fiscal quarter of the Company a ratio
of Total Indebtedness to Total Capitalization of not more than 0.625 to 1.  For
purposes of this Section 7.14, “Total Indebtedness” shall mean all Indebtedness
of the Company and its Subsidiaries on a consolidated basis but shall exclude
all accounts payable and expenses incurred in the ordinary course of the
Company’s and its respective Subsidiaries’ businesses and “Total Capitalization”
shall mean the sum of Total Indebtedness and stockholders’ equity, preferred and
preference stock and other securities included on the consolidated balance sheet
of the Company and its Subsidiaries.
 
7.15. Minimum Interest Coverage Ratio.  The Company will maintain an Interest
Coverage Ratio of not less than 2.0 to 1 as of the last day of each fiscal
quarter of the Company.
 
7.16. Acquisitions.  During the term of this Agreement, the Company will not,
and will not permit any Subsidiary to, (x) acquire any assets or equity
interests of any other Person or Persons engaged predominantly in an unregulated
business activity unless the aggregate consideration to be paid by the Company
and its Subsidiaries in connection with any such acquisition or acquisitions is,
in the aggregate, less than Eighty Million Dollars ($80,000,000) or (y) acquire
all or part of a regulated business; provided that in the case of this clause
(y) any such acquisition shall be permitted with the consent of the Required
Banks (not to be unreasonably withheld) if the Company is in compliance with all
financial covenants of this Agreement at the time of such proposed acquisition
and will be in compliance with such financial covenants following consummation
of such acquisition as evidenced by projected financial information covering a
minimum of an 18 month period after the acquisition.  Such projections will be
delivered to the Banks within a reasonable time prior to entering into any
written commitments for such acquisition.
 
7.17. Patriot Act.  The Agent hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Agent’s policies and practices, the
Agent is required to obtain, verify and record certain information and
documentation that identifies the Company, which information includes the name
and address of the Company and such other information that will allow the Agent
to identify the Company in accordance with the Act.
 



 
23

--------------------------------------------------------------------------------

 



The Company shall (a) ensure, and cause each Subsidiary to ensure, that no
Person who owns a controlling interest in or otherwise controls the Company or
any Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended.
 
SECTION 8.  
Events of Default and Remedies.

 
8.1. Events of Default.  Any one or more of the following shall constitute an
Event of Default:
 
(a) (i) Default in the payment when due of any principal of any Note whether at
the stated maturity thereof or at any other time provided in this Agreement, or
(ii) default in the payment when due of any interest on any Note or any fee or
other amount payable pursuant to this Agreement which default shall continue
unremedied for one (1) Business Day.
 
(b) Default in the observance or performance of any covenant set forth in
Sections 7.3, 7.5, 7.6, 7.7, 7.10, 7.13, 7.14 and 7.15 hereof;
 
(c) Default in the observance or performance of the covenants set forth in
Section 7.4 and such default shall continue for ten (10) days after the earlier
of (i) the date on which such default first became known to a responsible
officer of the Company or (ii) written notice thereof to the Company by the
Agent;
 
(d) Default in the observance or performance of any other covenant, condition,
agreement or provision hereof or any of the other Loan Documents and such
default shall continue for thirty (30) days after the earlier of (i) the date on
which such default first became known to a responsible officer of the Company or
(ii) written notice thereof to the Company by the Agent;
 
(e) Default shall occur under any evidence of Indebtedness in a principal amount
exceeding $10,000,000 issued, assumed or guaranteed by the Company or any
Subsidiary, or under any mortgage, agreement or other similar instrument under
which the same may be issued or secured and such default shall continue for a
period of time sufficient to permit the acceleration of maturity of any
Indebtedness evidenced thereby or outstanding or secured thereunder;
 
(f) Any representation or warranty made by the Company herein or in any Loan
Document or in any statement or certificate furnished by it pursuant hereto or
thereto, proves untrue in any material respect as of the date made or deemed
made pursuant to the terms hereof;
 
(g) Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $10,000,000 which is not covered by insurance issued by an insurer that has
acknowledged its liability thereon shall be entered or filed against the
Company, or any Subsidiary or against any of their respective Property or assets
and remain unpaid, unbonded, unstayed and undischarged for a period of sixty
(60) days from the date of its entry;
 



 
24

--------------------------------------------------------------------------------

 



(h) (i) Any reportable event (as defined in Section 4043 of ERISA and for which
the notice requirement has not been waived pursuant to any applicable
regulations promulgated thereunder) which results in the PBGC instituting
proceedings to terminate any Plan of the Company or (ii) the appointment by the
appropriate United States District Court of a trustee to administer or liquidate
any such Plan shall have been made pursuant to Title IV of ERISA and continues
for thirty (30) days after written notice to such effect shall have been given
to the Company by the Agent or (iii) any such Plan shall be terminated other
than in a “standard termination” meeting the requirements of Section 4041(b) of
ERISA;
 
(i) The Company shall (i) have entered involuntarily against it an order for
relief under the Bankruptcy Code of 1978, as amended, (ii) admit in writing its
inability to pay or not pay, its debts generally as they become due (iii) make
an assignment for the benefit of creditors, (iv) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, conservator,
liquidator or similar official for it or any substantial part of its Property
or, (v) file a petition seeking relief or institute any proceeding seeking to
have entered against it an order for relief under the Bankruptcy Code of 1978,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, marshalling of assets, adjustment or
composition of its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors;
 
(j) (i)  A custodian, receiver, trustee, conservator, liquidator or similar
official shall be appointed for the Company or any substantial part of its
Property, (ii) a final order of condemnation shall be entered in a court of
appropriate jurisdiction against any substantial amount of the Company’s
Property, the loss of the use of which would have a Materially Adverse Effect,
or (iii) a proceeding described in Section 8.1(i)(iv) shall be instituted
against the Company and such appointment continues undischarged or any such
proceeding continues undismissed or unstayed for a period of sixty (60) days;
 
(k) A Change of Control shall occur;
 
(l) The revocation or other loss after all available appeals have been taken or
administrative proceedings have been completed of any permit or other
governmental authority the revocation or loss of which would have a Materially
Adverse Effect; or
 
(m) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations under the Loan
Documents, ceases to be in full force and effect; the Company contests in any
manner the validity or enforceability of any material provision of any Loan
Document; or the Company denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.
 
8.2. Remedies for Non-Bankruptcy Defaults.  When any Event of Default, other
than an Event of Default described in subsections (i) and (j) of Section 8.1
hereof, has occurred and is continuing, the Agent, if directed by the Required
Banks, shall give notice to the Company and take any or all of the following
actions:  (a) terminate the remaining Commitments hereunder on the date (which
may be the date thereof) stated in such notice, (b) declare the principal of and
the accrued interest on the Notes to be forthwith due and payable and thereupon
the Notes including both principal and interest, shall be and become immediately
due and payable without further demand, presentment, protest or notice of any
kind, and (c) take any action or exercise any remedy under any of the Loan
Documents or exercise any other action, right, power or remedy permitted by
law.  Any Bank may, without prior notice to the Company, exercise the right of
set off with regard to any deposit accounts or other accounts or investments
maintained by the Company with such Bank upon the occurrence and continuation of
an Event of Default if notice of such Event of Default has been given by the
Agent to the Company upon the direction of the Required Banks.
 



 
25

--------------------------------------------------------------------------------

 



8.3. Remedies for Bankruptcy Defaults.  When any Event of Default described in
subsections (h) or (i) of Section 8.1 hereof has occurred and is continuing,
then the Notes shall immediately become due and payable without presentment,
demand, protest or notice of any kind, and the obligation of the Banks to extend
further credit shall immediately terminate.
 
SECTION 9.  
Change in Circumstances Regarding LIBOR Portions.

 
9.1. Change of Law.  Notwithstanding any other provisions of this Agreement or
any Note to the contrary, if with respect to LIBOR Portions, any Bank shall
determine in good faith that any change in applicable law or regulation or in
the interpretation thereof at any time after the Effective Date makes it
unlawful for such Bank to create or continue to maintain any LIBOR Portion or to
give effect to its obligations to create, continue or convert LIBOR Portions as
contemplated hereby, such Bank shall promptly give notice thereof to the Company
and to the Agent to such effect, and such Bank’s obligation to create, continue
or convert any such affected LIBOR Portions under this Agreement shall terminate
until it is no longer unlawful for such Bank to create or maintain such affected
Portion.  The Company shall prepay the outstanding principal amount of any such
affected LIBOR Portion made to it, together with all interest accrued thereon
and all other amounts due and payable to such Bank under Section 9.4 of this
Agreement, on the earlier of the last day of the Interest Period applicable
thereto and the first day on which it is illegal for such Bank to have such
LIBOR Portion outstanding; provided, however, the Company may convert the
affected LIBOR Portions into an ABR Portion, subject to all of the terms and
conditions of this Agreement.
 
9.2. Unavailability of Deposits or Inability to Ascertain the Adjusted LIBOR
Rate.  Notwithstanding any other provision of this Agreement or any Note to the
contrary, if prior to the commencement of any Interest Period any Bank shall
determine (a) that deposits in the amount of any LIBOR Portion scheduled to be
outstanding are not available to them in the relevant market or (b) by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate, then such Banks shall give
telephonic or telex notice thereof to the Company, the Agent and the other Banks
(such notice to be confirmed in writing), and the obligation of the Banks to
create, continue or convert any such LIBOR Portion in such amount and for such
Interest Period shall terminate until deposits in such amount and for the
Interest Period selected by the Company shall again be readily available in the
relevant market and adequate and reasonable means exist for ascertaining the
Adjusted LIBOR Rate.  Upon the giving of such notice, the Company shall elect to
either (i) pay or prepay, as the case may be, such affected Portion or (ii)
convert the affected LIBOR Portion into an ABR Portion, subject to all terms and
conditions of this Agreement.
 
9.3. Taxes and Increased Costs.  (a)  With respect to the LIBOR Portions, if any
Bank shall determine in good faith that any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirements against assets held by, or deposits in or for the account of, or
loans by, or any other acquisition of funds or disbursements by, such Bank or
the Swingline Lender (other than reserves included in the determination of the
Adjusted LIBOR Rate);
 



 
26

--------------------------------------------------------------------------------

 



(ii) subject such Bank or the Swingline Lender, any LIBOR Portion or any Note to
any tax (including, without limitation, any United States interest equalization
tax or similar tax however named applicable to the acquisition or holding of
debt obligations and any interest or penalties with respect thereto), duty,
charge, stamp tax, fee, deduction or withholding in respect of this Agreement,
any LIBOR Portion or any Note except such taxes (x) as may be measured by the
overall net income of such Bank or the Swingline Lender and imposed by the
jurisdiction, or any political subdivision or taxing authority thereof, in which
such Bank’s or the Swingline Lender principal executive office is located, and
(y) any U.S. Taxes (as defined in Section 11.18(c) hereof) that are deductible
or otherwise directly payable by the Company, which shall be governed
exclusively by Section 11.18 hereof;
 
(iii) change the basis of taxation of payments of principal and interest due
from the Company to such Bank or the Swingline Lender hereunder or under any
Note (other than by a change in taxation of the overall net income of such Bank
or the Swingline Lender); or
 
(iv) impose on such Bank or the Swingline Lender any penalty with respect to the
foregoing or any other condition regarding this Agreement, any LIBOR Portion or
any Note;
 
(v) and such Bank or the Swingline Lender shall determine that the result of any
of the foregoing is to increase the cost (whether by incurring a cost or adding
to a cost) to such Bank or the Swingline Lender of making or maintaining any
LIBOR Portion hereunder or to reduce the amount of principal or interest
received by such Bank or the Swingline Lender, in either case by an amount
determined by such Bank or the Swingline Lender to be material, then the Company
shall pay to such Bank or the Swingline Lender from time to time as specified by
such Bank or the Swingline Lender such additional amounts as such Bank or the
Swingline Lender shall reasonably determine are sufficient to compensate and
indemnify it for such increased cost or reduced amount.  If any Bank or the
Swingline Lender makes such a claim for compensation, it shall provide to the
Company a certificate setting forth such increased cost or reduced amount as a
result of any event mentioned herein specifying such Change in Law, and such
certificate shall be conclusive and binding on the Company as to the amount
thereof, absent manifest error.
 
(b) In the event any Bank requires payment under Section 4.7 or 11.18 hereof,
delivers a certificate pursuant to subsection (a) above or gives notice under
Section 9.1 that it will not fund or maintain LIBOR Portions, the Company may
require, at its expense, such Bank to assign (in accordance with Section 11.17
hereof) all its interests, rights and obligations hereunder (including all of
its Commitment and the Loans at the time owing to it, and the Notes held by it),
to one or more financial institutions specified by the Company (each a
“Substitute Bank”), provided that (i) such assignment shall not conflict with or
violate any law, rule or regulation or order of any court or other governmental
agency or instrumentality, (ii) the Agent shall assist the Company in finding a
Substitute Bank that is reasonably acceptable to the Company and the Agent and
(iii) the Company shall have paid to the assigning Bank all monies then due to
it under the Loan Documents (including pursuant to this Section 9.3 and Sections
4.7 and 11.18) with the Substitute Bank purchasing all accrued but not yet due
indebtedness, obligations and liabilities of the Company owed such assigning
Bank.
 
9.4. Funding Indemnity.  (a) In the event any Bank shall incur any loss, cost,
expense or premium (including, without limitation, any loss, cost, expense or
premium incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Bank to fund or maintain any LIBOR Portion or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Bank) as a result of:
 



 
27

--------------------------------------------------------------------------------

 



(i) any conversion, payment or prepayment of a LIBOR Portion on a date other
than the last day of the then-applicable Interest Period; or
 
(ii) any failure by the Company to borrow, continue or convert any LIBOR Portion
on the date specified in the notice given pursuant to Sections 3.3 or 3.7
hereof, then, upon the demand of such Bank, the Company shall pay to such Bank
such amount as will reimburse such Bank for such loss, cost or expense.
 
(b) If any Bank makes a claim for compensation under this Section 9.4, it shall
provide to the Company a certificate setting forth the amount of such loss, cost
or expense in a reasonable detail and such certificate shall be conclusive and
binding on the Company as to the amount thereof, absent manifest error.
 
9.5. Discretion of Bank as to Manner of Funding.  Notwithstanding any provision
of this Agreement to the contrary, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood however, that for the purposes of this Agreement, all
determinations hereunder shall be made as if the Banks had actually funded and
maintained each LIBOR Portion during each Interest Period for such LIBOR Portion
through the purchase of deposits in the relevant interbank market having a
maturity corresponding to such Interest Period and bearing an interest rate
equal to the Adjusted LIBOR Rate, for such Interest Period.
 
SECTION 10.  
The Administrative Agent.

 
10.1. Appointment and Powers.  UMB is hereby appointed by the Banks as
Administrative Agent (the “Agent”) under the Loan Documents, and each of the
Banks irrevocably authorizes the Agent to act as the agent of such Bank.  The
Agent agrees to so act as such upon the express conditions contained in this
Agreement.
 
10.2. Powers.  The Agent shall have and may exercise such powers hereunder as
are specifically delegated to the Agent by the terms of the Loan Documents,
together with such powers as are incidental thereto.  The Agent shall have no
implied duties to the Banks nor any obligation to the Banks to take any action
under the Loan Documents except any action specifically provided by the Loan
Documents to be taken by the Agent, and in no event shall the Agent have any
fiduciary responsibilities to any Bank.
 
10.3. General Immunity.  Neither the Agent nor any of its directors, officers,
agents, representatives, consultants, advisors, counsel or employees shall be
liable to the Banks or any Bank for any action taken or omitted to be taken by
it or them under the Loan Documents or in connection therewith except for its or
their own gross negligence or willful misconduct.
 
10.4. No Responsibility for Loans, Recitals, etc.  The Agent shall not (a) be
responsible to the Banks for any recitals, reports, statements, warranties or
representations made by the Company contained in the Loan Documents or furnished
pursuant thereto, (b) be responsible for any Loans of the other Banks hereunder,
or (c) be bound to ascertain or inquire as to the performance or observance of
any of the terms of the Loan Documents.  In addition, neither the Agent nor its
counsel shall be responsible to the Banks for the enforceability or validity of
any of the Loan Documents.
 



 
28

--------------------------------------------------------------------------------

 



10.5. Right to Indemnity.  The Banks hereby indemnify the Agent for any actions
taken in accordance with this Section 10 pro rata in accordance with their
respective exposures. The Agent shall be fully justified in failing or refusing
to take any action hereunder unless it shall first be indemnified to its
satisfaction by the Banks pro rata in accordance with their respective Exposures
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action, other than any liability which
may arise out of the Agent’s gross negligence or willful misconduct.
 
10.6. Action Upon Instructions of Required Banks.  The Agent agrees, upon the
written request of the Required Banks, to take any action of the type specified
in the Loan Documents as being within the Agent’s rights, duties, powers or
discretion.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with written instructions signed
by the Required Banks (or all of the Banks, if the Loan Documents specifically
require the consent of all of the Banks), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Banks
and on all holders of the Notes.  In the absence of a request by the Required
Banks, the Agent shall have authority, in its sole discretion, to take or not to
take any action, unless the Loan Documents specifically require the consent of
the Required Banks or all of the Banks.
 
10.7. Employment of Agents and Counsel.  The Agent may execute any of its duties
as Agent hereunder by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Banks, except as to money or securities actually
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it in good faith and with
reasonable care.  The Agent shall be entitled to act upon the advice and opinion
of legal counsel concerning all matters pertaining to the duties of the agencies
hereby created.
 
10.8. Reliance on Documents; Counsel.  The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of legal counsel selected by the Agent.
 
10.9. May Treat Payee as Owner.  The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed pursuant to
Section 11.20 hereof with the Agent.  Any request, authority or consent of any
person, firm or corporation who at the time of making such request or giving
such authority or consent is the holder of any such Note shall be conclusive and
binding on any subsequent holder, transferee or assignee of such Note or of any
Note issued in exchange therefor.
 
10.10. Agent’s Reimbursement.  Each Bank agrees to reimburse the Agent pro rata
in accordance with its Exposure for any reasonable out-of-pocket expenses
(including fees and charges for record inspections) not reimbursed by the
Company (a) for which the Agent is entitled to reimbursement by the Company
under the Loan Documents and (b) for any other reasonable expenses incurred by
the Agent on behalf of the Banks, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents, provided,
however, that no Bank shall be liable for any of the foregoing to the extent any
of the foregoing arise from the gross negligence or willful misconduct of the
Agent.
 
10.11. Rights as a Bank.  With respect to its Commitment, Loans made by it, and
the Notes issued to it, the Agent shall have the same rights and powers
hereunder as any Bank and may exercise the same as though it were not the Agent,
and the term “Bank” or “Banks” shall, unless the context otherwise indicates,
include the Agent in its individual capacity.  Any of the Banks, including the
Agent as if it were not the Agent for the Banks, may accept deposits from, lend
money to, and generally engage in any kind of banking or trust business with the
Company.
 



 
29

--------------------------------------------------------------------------------

 



10.12. Bank Credit Decision.  Each Bank acknowledges that it has, independently
and without reliance upon the Agent, the Syndication Agent, the Documentation
Agent or any other Bank and based on the financial statements referred to in
Section 6.3 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into the Loan
Documents.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.  The
Agent, the Syndication Agent and the Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such except as otherwise expressly
stated herein.  Without limiting the foregoing, the Agent, the Syndication Agent
and the Documentation Agent shall not have or be deemed to have any fiduciary
duty to or fiduciary relationship with any Bank.  In addition to the agreement
set forth in this Section 10.12, each of the Banks agrees that it has not relied
on, and will not rely on, the Agent the Syndication Agent or the Documentation
Agent or any other Bank, in deciding to take or not to take any action
hereunder.
 
10.13. Resignation of Agent.  Subject to the appointment of a successor Agent,
the Agent may resign as Agent for the Banks under this Agreement and the other
Loan Documents at any time upon thirty (30) days’ notice in writing to the
Banks.  Such resignation shall take effect upon appointment of such
successor.  The Required Banks, with the consent of the Company (unless an Event
of Default shall have occurred and be continuing, in which event the Company’s
consent shall not be required) shall have the right to appoint a successor Agent
who shall be entitled to all of the rights of, and vested with the same powers
as, the original Agent under the Loan Documents.  In the event a successor Agent
shall not have been appointed within the sixty (60) day period following the
given of notice by the Agent, the Agent may appoint its own
successor.  Resignation by the Agent shall not affect or impair the rights of
the Agent under Sections 10.5 and 10.10 hereof with respect to all matters
preceding such resignation.  Any successor Agent must be a national banking
association or a bank chartered in any State of the United States, in each case
having capital and surplus of not less than $500,000,000, or one of the Banks.
 
10.14. Duration of Agency.  The agency established by Section 10.1 hereof shall
continue, and Sections 10.1 through and including this Section 10.14 shall
remain in full force and effect, until the Notes and all other amounts due
hereunder and thereunder shall have been paid in full and the Banks’ commitments
to extend credit to or for the benefit of the Company shall have terminated or
expired.
 
SECTION 11.  
Miscellaneous.

 
11.1. Amendments and Waivers.  Any term, covenant, agreement or condition of
this Agreement and the other Loan Documents may be amended only by a written
amendment executed by the Company, the Required Banks and, if the rights or
duties of the Agent are affected thereby, the Agent, or compliance therewith
only may be waived (either generally or in a particular instance and either
retroactively or prospectively), if the Company shall have obtained the consent
in writing of the Required Banks and, if the rights or duties of the Agent are
affected thereby, the Agent, provided, however, that
 



 
30

--------------------------------------------------------------------------------

 



(a) without the consent in writing of the holders of all outstanding Notes, or
all Banks if no Notes are outstanding, no such amendment or waiver shall (i)
change the amount or postpone the date of payment of any scheduled payment or
required prepayment of principal of the Notes at a time that the Company would
not be able to obtain a Loan or reduce the rate or extend the time of payment of
interest on the Notes, or reduce the amount of principal thereof, or modify any
of the provisions of the Notes with respect to the payment or prepayment
thereof, (ii) amend the definition of Required Banks, (iii) alter, modify or
amend the provisions of this Section 11.1, (iv) change the amount or term of any
of the Banks’ Commitments or the fees required under Section 4 hereof or
increase the aggregate amount of all of the Banks’ Commitments, (v) alter,
modify or amend any Bank’s right hereunder to consent to any action, make any
request or give any notice, or (vi) alter, modify or amend the provisions of
Section 5 of this Agreement; and
 
(b) without the consent of the Agent, no such amendment or waiver shall affect
the rights of the Agent under Section 10 hereof; and
 
(c) except to the extent provided in Sections 11.16 and 11.17, no such amendment
or waiver shall amend Section 2.2 hereof without the consent of UMB.
 
Any such amendment or waiver shall apply equally to all Banks and the holders of
the Notes and shall be binding upon them, upon each future holder of any Note
and upon the Company, whether or not such Note shall have been marked to
indicate such amendment or waiver.  No such amendment or waiver shall extend to
or affect any obligation not expressly amended or waived.
 
11.2. Waiver of Rights.  No delay or failure on the part of the Agent or any
Bank or on the part of the holder or holders of any Note in the exercise of any
power or right shall operate as a waiver thereof, nor as an acquiescence in any
Event of Default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof, or the exercise of any other
power or right, and the rights and remedies hereunder of the Agent, the Banks
and of the holder or holders of any Notes are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.
 
11.3. Several Obligations.  The commitments of each of the Banks hereunder shall
be the several obligations of each Bank and the failure on the part of any one
or more of the Banks to perform hereunder shall not affect the obligation of the
other Banks hereunder, provided that nothing herein contained shall relieve any
Bank from any liability for its failure to so perform.  In the event that any
one or more of the Banks shall fail to perform its commitment hereunder, all
payments thereafter received by the Agent on the principal of Loans hereunder,
shall be distributed by the Agent to the Banks making such additional Loans
ratably as among them in accordance with the principal amount of additional
Loans made by them until such additional Loans shall have been fully paid and
satisfied.  All payments on account of interest shall be applied as among all
the Banks ratably in accordance with the amount of interest owing to each of the
Banks as of the date of the receipt of such interest payment.
 
11.4. Non-Business Day.  If any payment of principal or interest on any Loan
shall fall due on a day which is not a Business Day, interest at the rate such
Loan bears for the period prior to maturity shall continue to accrue on such
principal from the stated due date thereof to and including the next succeeding
Business Day on which the same is payable.
 
11.5. Documentary Taxes.  The Company agrees to pay any documentary or similar
taxes, if any, with respect to the Loan Documents, including interest and
penalties, in the event any such taxes are assessed irrespective of when such
assessment is made and whether or not any credit is then in use or available
hereunder.
 



 
31

--------------------------------------------------------------------------------

 



11.6. Representations.  All representations and warranties made herein or in
certificates given pursuant hereto shall survive the execution and delivery of
this Agreement and of the Notes, and shall continue in full force and effect
with respect to the date as of which they were made and as reaffirmed by
Quarterly Compliance Certificates as long as any credit is in use or available
hereunder.
 
11.7. Notices.  Unless otherwise expressly provided herein, all communications
provided for herein shall be in writing or by telecopy and shall be deemed to
have been given or made when served personally, when confirmation of receipt is
received in the case of notice by telecopy, when actually delivered by a
reputable courier service or five (5) Business Days after the date when
deposited in the United States mail (registered, if to the Company) addressed,
if to the Company to 602 S. Joplin Avenue; Joplin, Missouri  64801;
Attention:  Laurie A. Delano (Telephone number (417) 625-5127, Telecopy number
(417) 625-5153); if to the Agent or UMB at 1010 Grand Boulevard; Kansas City,
Missouri  64106; Attention:  Charles J. Wolf (Telephone number (816) 860-7130,
Telecopy number (816) 860-7143); and, if to any of the Banks, at the address for
each Bank set forth under its signature hereon; or at such other address as
shall be designated by any party hereto in a written notice to each other party
pursuant to this Section 11.7.
 
11.8. Costs and Expenses; Indemnity.  The Company agrees to pay on demand (i)
all reasonable costs and expenses of the Agent incurred in connection with the
negotiation, preparation, execution and delivery of this Agreement, the Notes
and any other instruments and documents to be delivered hereunder or in
connection with the transactions contemplated hereby, including the reasonable
fees and expenses of Spencer Fane Britt & Browne LLP, counsel to the Agent; (ii)
all reasonable costs and expenses of the Agent (including reasonable attorneys’
fees) incurred in connection with any consents or waivers hereunder or
amendments hereto; and (iii) all reasonable costs and expenses (including
reasonable attorneys’ fees), if any, incurred by the Agent, the Banks or any
other holders of a Note in connection with the enforcement of this Agreement or
the Notes and any other instruments and documents to be delivered
hereunder.  The Company agrees to indemnify and save harmless the Banks and the
Agent from any and all liabilities, losses, costs and expenses incurred by the
Banks or the Agent in connection with any action, suit or proceeding brought
against the Agent, or any Bank by any Person which arises out of the
transactions contemplated or provided for hereby, by the Notes, or out of any
action or inaction by the Agent or any Bank hereunder or thereunder, except for
such thereof as is caused by the gross negligence or willful misconduct of the
party indemnified as determined by a final judgment of a court of competent
jurisdiction.
 
(a) The provisions of this Section 11.8 and the protective provisions of
Section 9.4 hereof shall survive payment of the Notes and the termination of the
Banks’ Commitments hereunder.
 
11.9. Counterparts.  This Agreement may be executed in any number of
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement shall become effective
as and when the Agent, all of the Banks and the Company have executed this
Agreement or a counterpart thereof and delivered, except in the case of the
Agent, the same to the Agent.
 
11.10. Successors and Assigns; Governing Law; Entire Agreement.  This Agreement
shall be binding upon each of the Company, the Agent and the Banks and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Agent and each of the Banks and the benefit of their respective
successors and assigns, including any subsequent holder of any Note (in the case
of the Banks and their respective successors and assigns, to the extent provided
in Sections 11.16 and 11.17 hereof).  This Agreement and the rights and duties
of the parties hereto shall be construed and determined in accordance with the
laws of the State of Missouri, except conflict of laws principles.  This
Agreement constitutes the entire understanding of the parties with respect to
the subject matter hereof and any prior agreements, whether written or oral,
with respect to the subject matter hereof are superseded hereby.  The Company
may not assign any of its rights or obligations hereunder without the written
consent of the Banks.
 



 
32

--------------------------------------------------------------------------------

 



11.11. No Joint Venture.  Nothing contained in this Agreement shall be deemed to
create a partnership or joint venture among the parties hereto.
 
11.12. Severability.  In the event that any term or provision hereof is
determined to be unenforceable or illegal, it shall be deemed severed herefrom
to the extent of the illegality and/or unenforceability and all other provisions
hereof shall remain in full force and effect.
 
11.13. Table of Contents and Headings.  The table of contents and section
headings in this Agreement are for reference only and shall not affect the
construction of any provision hereof.
 
11.14. Sharing of Payments.  Each Bank agrees with each other Bank that if such
Bank shall receive and retain any payments, whether by set-off or application of
deposit balances or otherwise (“Set-Off”), on any Loan or other amount
outstanding under this Agreement or the other Loan Documents in excess of its
ratable share of payments on all Loans and other amounts then outstanding to the
Banks, then such Bank shall purchase for cash at face value, but without
recourse (except for defects in title), ratably from each of the other Banks
such amount of the Loans held by each such other Bank (or interest therein) as
shall be necessary to cause such Bank to share such excess payment ratably with
all the other Banks; provided, however, that if any such purchase is made by any
Bank, and if such excess payment or part thereof is thereafter recovered from
such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.  Each Bank’s ratable share of
any such Set-Off shall be determined by the proportion that the aggregate
principal amount of Loans and other amounts then due and payable to such Bank
bears to the total aggregate principal amount of Loans and other amounts then
due and payable to all the Banks.  This Section 11.14 is subject to the rights
of the Agent set forth in Section 2.3 hereof.
 
11.15. Jurisdiction; Venue; Waiver of Jury Trial.  The Company hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Western District of Missouri and of any Missouri court sitting in Kansas City,
Missouri, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  The Company, the Agent and each Bank hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relative to any Loan Document or the transactions contemplated
thereby.
 
11.16. Participants.  Each Bank shall have the right at its own cost to grant
participations (to be evidenced by one or more agreements or certificates of
participation) in the Loans made and Commitments held by such Bank at any time
and from time to time to other Persons; provided that (a) no such participation
shall relieve any Bank of any of its obligations under this Agreement (b) no
such participant shall have any direct rights under this Agreement except as
provided in this Section 11.16, and the Agent shall not have any obligation or
responsibility to such participant.  Any agreement pursuant to which such
participation is granted, except with respect to a participation in which a
participant is an Affiliate of a Bank, shall provide that the granting Bank
shall retain the sole right and responsibility to enforce the obligations of the
Company under this Agreement and the other Loan Documents including, without
limitation, the
 



 
33

--------------------------------------------------------------------------------

 



right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Bank will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any obligation in
which such participant has an interest.  Any party to which such a participation
has been granted shall have the benefits of Section 9.3 and Section 9.4 hereof,
up to an amount not exceeding the amount that would otherwise have been payable
to the Bank who sold the participation interest to such party.  Subject to the
provisions of Section 11.19 hereof, the Company authorizes each Bank to disclose
to any participant or prospective participant under this Section 11.16 any
financial or other information pertaining to the Company.  Notwithstanding the
foregoing no participations shall be made (a) to the Company or any of the
Company’s Affiliates, (b) to any Defaulting Bank or any of its Subsidiaries or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (b) or (c) to a natural person.
 
11.17. Assignment Agreements.
 
(a) Assignments.  Each Bank may, at its own expense, from time to time, assign
to other Persons all or part of its rights and obligations under this Agreement
(including without limitation the Indebtedness evidenced by the Notes then owned
by such assigning Bank, together with an equivalent proportion of its obligation
to make loans and advances) pursuant to written agreements executed by such
assigning Bank, such assignee lender or lenders, the Company and the Agent,
which agreements shall specify in each instance the portion of the Indebtedness
evidenced by the Notes which is to be assigned to each such assignee lender and
the portion of the Commitments of the assigning Bank to be assumed by it (the
“Assignment Agreements”); provided, however, that unless the Agent,
the  Company, the assignor Bank and the assignee lender, in writing, agree to
the contrary, (i) except in connection with any assignment by a Bank to any of
its Affiliates, the aggregate amount of the Exposure of the assigning Bank being
assigned to such assignee lender pursuant to each such assignment (determined as
of the effective date of the relevant Assignment Agreement) shall in no event be
less than the lesser of $5,000,000 or the assignor Bank’s unused Revolving
Credit Commitment; (ii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register pursuant
to Section 11.20 hereof, an Assignment Agreement, together with any Notes
subject to such assignment, (iii) the Agent and (except for an assignment made
during the continuance of any Event of Default) the Company must consent to each
such Assignment Agreement, which consents shall not be unreasonably withheld, to
each such assignment to (provided no such consent is required for any assignment
to any Affiliate of the assigning Bank), and (iv) except in connection with any
assignment by a Bank to any of its Affiliates, the assignee lender must pay to
the Agent a processing and recordation fee of $4,000 and any out-of-pocket
attorneys’ fees incurred by the Agent in connection with such Assignment
Agreement.  Upon the execution of each Assignment Agreement by the assigning
Bank thereunder, the assignee lender thereunder, the Company and the Agent,
satisfaction of all of the conditions set forth above and payment to such
assigning Bank by such assignee lender of the purchase price for the portion of
the Exposure being acquired by it, (i) such assignee lender shall thereupon
become a “Bank” for all purposes of this Agreement with an Exposure in the
amounts set forth in such Assignment Agreement and with all the rights, powers
and obligations afforded a Bank hereunder, (ii) such assigning Bank shall have
no further liability for funding the portion of any of its Commitments assumed
by such other Bank, and (iii) the address for notices to such assignee Bank
shall be as specified in the Assignment Agreement executed by it.  Concurrently
with the execution and delivery of such Assignment Agreement executed by it, the
Company shall execute and deliver new Notes to the assignee Bank in the amount
of its applicable Commitment or Loan and new Notes to the assigning Bank in the
amounts of its applicable Commitment or Loan after
 



 
34

--------------------------------------------------------------------------------

 



giving effect to the reduction occasioned by such assignment, such new Notes to
constitute “Notes” for all purposes of this Agreement. Notwithstanding the
foregoing no assignments shall be made (a) to the Company or any of the
Company’s Affiliates, (b) to any Defaulting Bank or any of its Subsidiaries or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (b) or (c) to a natural person.
Subject to Section 11.19 hereof, the Company authorizes each Bank to disclose to
any assignee or prospective assignee under this Section 11.17 any financial or
other information pertaining to the Company.
 
(b) Pledges.  Any Bank may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any such pledge or grant to a Federal Reserve Bank, and
Section 11.17(a) shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Bank from any of its obligations hereunder or substitute any such
pledgee or secured party for such Bank as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.
 
11.18. Withholding Taxes.
 
(a) U.S. Withholding Tax Exemptions.  Each Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended (the “Code”)) shall submit to the Company and the Agent
on or before the date the initial Borrowing is made hereunder or, if later, the
date such Bank becomes a Bank hereunder, two (2) properly completed and duly
executed copies of (i) either Internal Revenue Service Form W-8 ECI (certifying
the Bank’s status as a beneficial owner and entitlement to complete exemption
from withholding on all amounts to be received by such Bank, including fees,
pursuant to this Agreement and the Loans as effectively connected with the
conduct of a U.S. trade or business) or W-8 BEN (certifying the Bank’s status as
beneficial owner and entitlement to a complete exemption from withholding on all
amounts to be received by such Bank, including fees, pursuant to this Agreement
and the Loans, or any successor form as shall be adopted from time to time by
the Internal Revenue Service;  or (ii) solely if such Bank is claiming exemption
from United States withholding tax under Section 871(h) or 881(c)(3)(A) of the
Code with respect to payments of “portfolio interest”, Internal Revenue Service
Form W-8 BEN, and a certificate representing that such Bank is not a bank for
purposes of Section 881(c) of the Code, is not a ten percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code) (or in the case of any such form, such
successor form as shall be adopted from time to time by the Internal Revenue
Service.  Thereafter and from time to time, each such Bank shall submit to the
Company and the Agent such additional properly completed and duly executed
copies of one of such Forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may be
(i) notified by the Company or Agent to such Bank and (ii) required under
then-current United States law or regulations to establish an available
exemption from United States withholding taxes on payments in respect of all
amounts to be received by such Bank, including fees, pursuant to this Agreement
or the Loans.  Upon the request of the Company or Agent, each Bank that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Company two accurate and complete signed copies of
Internal Revenue Service Form W-9 or any successor thereto, as appropriate.
 



 
35

--------------------------------------------------------------------------------

 



(b) Inability of Bank to Submit Forms.  If any Bank determines, as a result of
any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Company any form or certificate that such Bank is obligated to submit pursuant
to subsection (a) of this Section 11.18, or that such Bank is required to
withdraw or cancel any such form or certificate previously submitted or any such
form or certificate otherwise becomes ineffective or inaccurate, such Bank shall
promptly notify the Company and Agent of such fact and the Bank shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
 
(c) Payment of Additional Amounts.  If, as a result of any change in applicable
law, regulation or treaty, or in any official application or interpretation
thereof after the date of this Agreement or, if later, the date a bank becomes a
Bank hereunder, the Company is required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to a Bank in respect
of Loans then or thereafter outstanding, or other amounts owing hereunder, the
amount payable by the Company will be increased to the amount which, after
deduction from such increased amount of all U.S. Taxes required to be withheld
or deducted therefrom, will yield the amount required under this Agreement to be
payable with respect thereto; provided that the Company shall not be required to
pay any additional amount pursuant to this subsection (c) to any Bank that (i)
is not, on the date this Agreement is executed by such Bank or, if later, the
date such Bank became a Bank hereunder, either (x) entitled to submit Form W-8
BEN relating to such Bank and entitling it to a complete exemption from
withholding on all amounts to be received by such Bank, including fees, pursuant
to this Agreement and the Loans, Form W-8 BEN relating to all amounts to be
received by such Bank, including fees, pursuant to this Agreement and the Loans
or Form W-8 BEN relating to such Bank and entitling it to a complete exemption
from withholding on all amounts to be received by such Bank, including fees,
pursuant to this Agreement and the Loans (or, in any such case, such successor
forms as shall be adopted from time to time by the Internal Revenue Service), or
(y) a U.S. person (as such term is defined in Section 7701(a)(30) of the Code),
or (ii) has failed to submit any form or certificate that it was required to
file pursuant to subsection (a) of this Section 11.18 and entitled to file under
applicable law, or (iii) is no longer entitled to submit Form W-8 BEN or Form
W-8 ECI as a result of any change in circumstances other than a change in
applicable law, regulation or treaty or in any official application or the
account of any Bank pursuant to this subsection (c), then such Bank will agree
to use reasonable efforts to change the jurisdiction of its applicable lending
office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank, is not otherwise
disadvantageous to such Bank. Within thirty (30) days after the Company’s
payment of any such U.S. Taxes, the Company shall deliver to the Agent, for the
account of the relevant Bank(s), originals or certified copies of official tax
receipts evidencing such payment thereof or other evidence of payment reasonably
satisfactory to the Agent.  The obligations of the Company under this subsection
(c) shall survive the payment in full of the Loans and the termination of the
Commitments.  If any Bank or the Agent determines it has received or been
granted a refund, credit against, relief or remission for, or repayment of, any
taxes paid or payable by it because of any U.S. Taxes paid by the Company and
evidenced by such a tax receipt, such Bank or Agent shall, to the extent it can
do so without prejudice to the retention of the amount of such refund, credit,
relief, remission or repayment, pay to the Company such amount as such Bank or
Agent determines is attributable to such deduction or withholding and which will
leave such Bank or Agent (after such payment) in no better or worse position
than it would have been in if the Company had not been required to make such
deduction or withholding.  Nothing in this Agreement shall interfere with the
right of each Bank and the Agent to arrange its tax affairs in whatever manner
it deems fit nor oblige any Bank or the Agent to disclose any information
relating to its tax affairs or any computations in connection with such taxes.
 



 
36

--------------------------------------------------------------------------------

 



11.19. Confidentiality.  The Agent and each Bank will keep confidential any
non-public information concerning the Company and its Subsidiaries furnished by
the Company (which is designated by the Company as confidential at the time such
information is furnished to the Agent or such Bank) or obtained by the Agent or
such Bank through its inspections pursuant to Section 7.5 hereof and known by
such Bank to be confidential, except that the Agent or any Bank may disclose
such information (a) to regulatory authorities having jurisdiction, (b) pursuant
to subpoena or other legal process, (c) to the Agent’s and such Bank’s counsel
and auditors in connection with matters concerning this Agreement, (d) to the
Agent and such Bank’s consultants in connection with negotiations concerning
this Agreement or the other Loan Documents, (e) to prospective participants and
assignees and participants in the credit extended hereunder, and (f) a Bank’s
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives provided
that any Persons described in clauses (d), (e) and (f) shall be bound to comply
with the terms of this Section 11.19.  In the situations described above (except
where the Company is a party or where disclosure is made during the course of a
regulatory examination of a Bank), the Agent or the relevant Bank shall notify
the Company as promptly as practicable of the receipt of a request for such
disclosure and furnish it with a copy of such subpoena or other legal process
(to the extent the Agent or such Bank is legally permitted to do so).  The
provisions of this Section shall survive the payment of the Notes and the
termination of this Agreement.
 
11.20. Register.  The Agent, on behalf of the Company, shall maintain at its
address referred to in Section 11.7 a copy of each assignment and acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Banks and each Commitment of, and principal amount of the
Loans owing to, each Bank from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Company, the Agent and the Banks may treat each Person whose name
is recorded in the Register as a Bank hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Company or any
Bank at any reasonable time and from time to time upon reasonable prior
notice.  Upon its receipt of an assignment and acceptance executed by an
assigning Bank, an assignee and the Company, if required, the Agent shall, if
such assignment and acceptance has been completed and is acceptable to the Agent
in form and substance, (a) accept such assignment and acceptance, (b) record the
information contained therein in the Register and (c) give prompt notice thereof
to the Company.
 
11.21. SPCs.  Notwithstanding anything to the contrary contain herein, any Bank
except the Agent, (a “Granting Bank”) may grant to a special purpose funding
vehicle (an “SPC”) the option to fund all or any part of any Loan that such
Granting Bank would otherwise be obligated to fund pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to fund all or any part of such Loan, the Granting Bank shall be obligated
to fund such Loan pursuant to the terms hereof, (iii) no SPC shall have any
voting rights pursuant to Section 11.1 (all such voting rights shall be retained
by the Granting Bank) and (iv) with respect to notices, payments and other
matters hereunder, the Company, the Agent and the Banks shall not be obligated
to deal with an SPC, but may limit their communications and other dealings
relevant to such SPC to the applicable Granting Bank.  The funding of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Bank to the same
extent that, and as if, such Loan were funded by such Granting Bank.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would
 



 
37

--------------------------------------------------------------------------------

 



otherwise be liable for so long as, and to the extent, the Granting Bank
provides such indemnity or makes such payment.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreements shall survive termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof.  Notwithstanding anything to the contrary contained in this
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC.  The grant of
an option pursuant to this Section shall not be deemed either an assignment or a
participation pursuant to Section 11.16 or 11.17, respectively, and shall not
reduce the Commitment of the Granting Bank.  This Section 11.21 may not be
amended without the prior written consent of each Granting Bank, all or any part
of whose Loan is being funded by an SPC at the time of such amendment.
 
11.22. Facsimile Signatures.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
11.23. Defaulting Bank.  Notwithstanding anything stated to the contrary in this
Agreement:
 
(a) The Company shall have the right to terminate the Commitment of any
Defaulting Bank by written notice to the Agent and the Defaulting Bank at any
time within ten (10) Business Days of the date the Company is informed by the
Agent that such Bank has become a Defaulting Bank.  If the Company terminates
the Commitment of a Defaulting Bank, repayment of any Loans due the Defaulting
Bank shall be made by the Company in the ordinary course of business pursuant
hereto and be subject to Section 2.3 hereof; and
 
(b) The fees otherwise payable to a Bank pursuant to Section 4.1, 4.2 and 4.3
hereof shall not be payable by Company to the Agent for the benefit of a
Defaulting Bank for any period a Bank is a Defaulting Bank; and
 
(c) If a Defaulting Bank makes any payment required pursuant to subsections (a)
or (b) of the definition of Defaulting Bank together with interest thereon,
within three (3) Business Days following the date it became a Defaulting Bank,
the provisions of this Section 11.23 shall be inapplicable.
 
11.24. THIS SECTION IS MADE PART OF THIS AGREEMENT IN COMPLIANCE WITH MO. REV.
STAT. SECTION 432.047.  Oral agreements or commitments to loan money, extend
credit or to forbear from enforcing repayment of a debt including promises to
extend or renew such debt are not enforceable, regardless of the legal theory
upon which it is based that is in any way related to the Agreement.  To protect
the Company and Banks from misunderstanding or disappointment, any agreements
the Company and the Banks reach covering such matters are contained in this
writing, which is the complete and exclusive statement of the agreement between
us, except as we may later agree in writing to modify it.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGES TO FOLLOW]



 
38

--------------------------------------------------------------------------------

 



Upon your acceptance hereof in the manner hereinafter set forth, this Agreement
shall be a contract between us for the purposes hereinabove set forth.
 
Dated as of January 17, 2012.
 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:  /s/ Laurie A. Delano
Its:  VP Finance



Accepted and Agreed to as of the day and year last above written.
 
UMB BANK, N.A., individually and as
Administrative Agent
 
 
By:  /s/ Charles J. Wolf
Charles J. Wolf
Its:   Senior Vice President
Address:    1010 Grand Boulevard
Kansas City, MO   64106
Attention:  Charles J. Wolf
Telephone No.:  816-860-7130
Telecopy No.:  816-860-7143
charles.wolf@umb.com
BANK OF AMERICA, N.A.,
individually and as Syndication Agent
 
 
By:  /s/ Eric A. Escagne
Eric A. Escagne
Its:  Senior Vice President
Address:  MO1-800-13-05
800 Market Street, 13th Floor
St. Louis, MO 63101
Attention:  Eric A. Escagne
Telephone No.:  314-466-2126
Telecopy No.:  314-466-6499
eric.escagne@baml.com
 
WELLS FARGO BANK, N.A., individually
and as Documentation Agent
 
 
By:  /s/ Bradley R. Conley
Bradley R. Conley
Its:   Assistant Vice President
Address:  7500 College Boulevard, Suite 200
Overland Park, KS  66210
Attention:  Bradley Conley
Telephone No.:  913-234-2909
Telecopy No.:  913-234-2901
bradleyconley@wellsfargo.com
 
U.S. BANK, NATIONAL ASSOCIATION,
individually
 
 
By:  /s/ Michael Sagges
Michael Sagges
Its:  Vice President, Portfolio Manager Utilities
Address:  461 Fifth Avenue, 8th Floor
New York, New York 10017
Attention: Michael Sagges
Telephone No.:  917-256-2822
Telecopy No.:  347-417-3277
michael.sagges@usbank.com
 
ARVEST BANK, individually
 
 
By:  /s/ Doug Doll
Doug Doll
Its:  President
Address:  3201 McClelland Boulevard
Joplin, MO  64802
Attention: Veronica M. Scheurich
Telephone No.:  417-627-8183
Telecopy No.:  417-627-8170
vscheurich@arvest.com
 




 
39

--------------------------------------------------------------------------------

 



Exhibit A-1
 
The Empire District Electric Company
 
Revolving Credit Note
 
January 17, 2012
 
For Value Received, the undersigned, The Empire District Electric Company, a
Kansas corporation (the “Company”), hereby promises to pay to the order of
_______________ (the “Bank”) on the Credit Termination Date (as defined in the
Credit Agreement hereinafter referred to), at the principal office of UMB Bank,
N.A. in Kansas City, Missouri the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Bank to the Company under the Credit
Agreement hereinafter mentioned and remaining unpaid on the Credit Termination
Date, together with fees and all other amounts due with interest on the
principal amount of each Revolving Credit Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates specified in
said Credit Agreement.
 
The Bank shall record on its books or records or on the schedule to this Note
which is a part hereof the principal amount of each Revolving Credit Loan made
by it to the Company under the Credit Agreement, all payments of principal and
interest thereon and the principal balances from time to time outstanding;
provided that prior to the transfer of this Note all such amounts shall be
recorded on a schedule attached to this Note.  The record thereof, whether shown
on such books or records or on the schedule to this Note, shall be prima facie
evidence as to all such amounts absent manifest error; provided, however, that
the failure of the Bank to record any of the foregoing shall not limit or
otherwise affect the obligation of the Company to repay all Revolving Credit
Loans made under the Credit Agreement, together with accrued interest thereon.
 
This Note is one of the Revolving Credit Notes referred to in, and issued under,
that certain Third Amended and Restated Unsecured Credit Agreement dated as of
January 17, 2012, among the Company, UMB Bank, N.A., individually and as
Administrative Agent, and the Banks named therein, as amended hereafter from
time to time (the “Credit Agreement”) and this Note and the holder hereof are
entitled to all of the benefits provided for thereby or referred to
therein.  All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as such terms have in said Credit Agreement.
Reference is made to the Credit Agreement for a full statement of all terms and
conditions applicable to this Note.
 
Prepayments may be made, and are sometimes required to be made, on any Loan
evidenced hereby and this Note (and the Revolving Credit Loans evidenced hereby)
may be declared due prior to the expressed maturity thereof, all in the events,
on the terms and in the manner as provided for in said Credit Agreement.
 
All agreements between the Company and the Bank, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever, whether by reason of demand or acceleration
of the maturity of any of the indebtedness hereunder or otherwise, shall the
amount contracted for, charged, received, reserved, paid or agreed to be paid to
or for the benefit of the Bank for the use, forbearance, or detention of the
funds advanced hereunder or otherwise, or for the performance or payment of any
covenant or obligation contained in any document executed in connection herewith
(all such documents being hereinafter collectively referred to as the “Loan
Documents”), exceed the maximum lawful rate or amount of interest permissible
under applicable law (the “Highest Lawful Rate”), it being the intent of the
Company and the Bank in the execution hereof and of the Loan Documents to
contract in strict accordance with applicable usury laws.  If, as a result of
 



 
A-1-1

--------------------------------------------------------------------------------

 



any circumstances whatsoever, performance by the Company of any provision hereof
or of any of such documents, at the time performance of such provision shall be
due, shall involve exceeding the limits of applicable usury laws or result in
the Bank having or being deemed to have contracted for, charged, reserved or
received interest (or amounts deemed to be interest) in excess of the Highest
Lawful Rate to be so contracted for, charged, reserved or received by the Bank,
then, the obligation to be performed by the Company shall be reduced to the
legal limit of such performance, and if, from any such circumstance, the Bank
shall ever receive interest or anything which might be deemed interest under
applicable law which would exceed the Highest Lawful Rate, such amount which
would be unlawful interest shall be refunded to the Company or, to the extent
(i) permitted by applicable law and (ii) such unlawful interest does not exceed
the unpaid principal balance of the Note and the amounts owing on other
obligations of the Company to the Bank under any Loan Document applied to the
reduction of the principal amount owing on account of the Notes or the amounts
owing on other obligations of the Company to the Bank under any Loan Document
and not to the payment of interest.  All interest paid, or agreed to be paid, to
or for the benefit of the Bank shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full period of the
indebtedness hereunder until payment in full of the principal of the
indebtedness hereunder (including the period of any renewal or extension
thereof) so that the interest on account of the indebtedness hereunder for such
full period shall not exceed the highest amount permitted by applicable law.
 
The undersigned hereby expressly waives diligence, presentment, demand, protest,
notice of protest, notice of intent to accelerate, notice of acceleration, and
notice of any other kind.
 
This Note is governed by and shall be construed in accordance with the internal
laws of the State of Missouri.
 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:  ___________________________




 
A-1-2

--------------------------------------------------------------------------------

 



Exhibit A-2
 
The Empire District Electric Company
 
Swingline Note
 
$15,000,000
January 17, 2012

 
For Value Received, the undersigned, The Empire District Electric Company, a
Kansas corporation (the “Company”), hereby promises to pay to the order of UMB
Bank, N.A. (the “Bank”) on the Credit Termination Date, at the principal office
of UMB Bank, N.A. in Kansas City, Missouri the aggregate unpaid principal amount
of all Swingline Loans made by the Bank to the Company under the Credit
Agreement hereinafter mentioned and remaining unpaid on the Credit Termination
Date, together with fees and all other amounts due with interest on the
principal amount from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates specified in said Credit Agreement.
 
The Bank shall record on its books or records or on the schedule to this Note
which is a part hereof the principal amount of each Swingline Loan made by it to
the Company under the Credit Agreement, all payments of principal and interest
thereon and the principal balances from time to time outstanding; provided that
prior to the transfer of this Note all such amounts shall be recorded on a
schedule attached to this Note.  The record thereof, whether shown on such books
or records or on the schedule to this Note, shall be prima facie evidence as to
all such amounts absent manifest error; provided, however, that the failure of
the Bank to record any of the foregoing shall not limit or otherwise affect the
obligation of the Company to repay all Swingline Loans made under the Credit
Agreement, together with accrued interest thereon.
 
This Note is the Swingline Note referred to in, and issued under, that certain
Third Amended and Restated Unsecured Credit Agreement dated as of January 17,
2012, among the Company, UMB Bank, N.A., individually and as Administrative
Agent, and the Banks named therein, as amended hereafter from time to time (the
“Credit Agreement”) and this Note and the holder hereof are entitled to all of
the benefits provided for thereby or referred to therein.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as such terms have in said Credit Agreement. Reference is made to the
Credit Agreement for a full statement of all terms and conditions applicable to
this Note.
 
Prepayments may be made, and are sometimes required to be made, on any Loan
evidenced hereby and this Note (and the Swingline Loans evidenced hereby) may be
declared due prior to the expressed maturity thereof, all in the events, on the
terms and in the manner as provided for in said Credit Agreement.
 
All agreements between the Company and the Bank, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever, whether by reason of demand or acceleration
of the maturity of any of the indebtedness hereunder or otherwise, shall the
amount contracted for, charged, received, reserved, paid or agreed to be paid to
or for the benefit of the Bank for the use, forbearance, or detention of the
funds advanced hereunder or otherwise, or for the performance or payment of any
covenant or obligation contained in any document executed in connection herewith
(all such
 



 
A-2-1

--------------------------------------------------------------------------------

 



documents being hereinafter collectively referred to as the “Loan Documents”),
exceed the maximum lawful rate or amount of interest permissible under
applicable law (the “Highest Lawful Rate”), it being the intent of the Company
and the Bank in the execution hereof and of the Loan Documents to contract in
strict accordance with applicable usury laws.  If, as a result of any
circumstances whatsoever, performance by the Company of any provision hereof or
of any of such documents, at the time performance of such provision shall be
due, shall involve exceeding the limits of applicable usury laws or result in
the Bank having or being deemed to have contracted for, charged, reserved or
received interest (or amounts deemed to be interest) in excess of the Highest
Lawful Rate to be so contracted for, charged, reserved or received by the Bank,
then, the obligation to be performed by the Company shall be reduced to the
legal limit of such performance, and if, from any such circumstance, the Bank
shall ever receive interest or anything which might be deemed interest under
applicable law which would exceed the Highest Lawful Rate, such amount which
would be unlawful interest shall be refunded to the Company or, to the extent
(i) permitted by applicable law and (ii) such unlawful interest does not exceed
the unpaid principal balance of the Note and the amounts owing on other
obligations of the Company to the Bank under any Loan Document applied to the
reduction of the principal amount owing on account of the Notes or the amounts
owing on other obligations of the Company to the Bank under any Loan Document
and not to the payment of interest.  All interest paid, or agreed to be paid, to
or for the benefit of the Bank shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full period of the
indebtedness hereunder until payment in full of the principal of the
indebtedness hereunder (including the period of any renewal or extension
thereof) so that the interest on account of the indebtedness hereunder for such
full period shall not exceed the highest amount permitted by applicable law.
 
The undersigned hereby expressly waives diligence, presentment, demand, protest,
notice of protest, notice of intent to accelerate, notice of acceleration, and
notice of any other kind.
 
This Note is governed by and shall be construed in accordance with the internal
laws of the State of Missouri.
 


THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:  ________________________
Name:  ______________________
Title:  _______________________




 
A-2-2

--------------------------------------------------------------------------------

 



Exhibit B
 
The Empire District Electric Company
 
Pricing Schedule
 


Basis for Pricing
Level I
A- / A3
Level II
BBB+/Baa1
Level III
BBB/Baa2
Level IV
BBB-/Baa3
Level V
BB+ / Ba1
Level VI
<BB+ / Ba1
Applicable Margin for ABR Portions
0.0 bps
0.0 bps
25.0 bps
50.0 bps
100.0 bps
150.0 bps
Applicable Margin for LIBOR and LIBOR Index Portions
75.0 bps
100.0 bps
125.0 bps
150.0 bps
200.0 bps
250.0 bps
Facility Fee Rate
15.0 bps
20.0 bps
25.0 bps
30.0 bps
40.0 bps
55.0 bps



 
For calculation of the applicable rate of interest for any applicable period of
time, refer to the definitions of “ABR,” “LIBOR Rate” and “LIBOR Index Rate”
stated herein.
 
For purposes of utilizing the above schedule:
 
“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better or the Company’s S & P Rating is A- or better.
 
“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better or the Company’s S & P Rating is BBB+ or better.
 
“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I or II Status and (ii) the Company’s Moody’s Rating is Baa2
or better or the Company’s S & P Rating is BBB or better.
 
“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I, II or III Status and (ii) the Company’s Moody’s Rating is
Baa3 or better or the Company’s S & P Rating is BBB- or better.
 
“Level V Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I, II, III or IV Status and (ii) the Company’s Moody’s
Rating is Ba1 or better or the Company’s S & P Rating is BB+ or better.
 
“Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I, II, III, IV or V Status.
 
“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service and then in effect with respect to the Company’s senior unsecured
long-term debt securities without third-party credit enhancement.
 
“S & P Rating” means, at any time, the rating issued by Standard & Poor’s and
then in effect with respect to the Company’s senior unsecured long-term debt
securities without third-party credit enhancement.
 



 
B-1

--------------------------------------------------------------------------------

 



“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined from time to
time in accordance with the foregoing schedule based on the Company’s Status as
determined from its then-current Moody’s Rating and/or S & P Rating; provided,
that, if the Company has neither a Moody’s Rating nor an S & P Rating on the
Effective Date, Level VI shall apply until the Company first receives either a
Moody’s Rating or an S & P Rating.  The credit rating in effect on any date for
the purposes of the foregoing schedule is that in effect at the close of
business on such date.  If, at any time, the Company has neither a Moody’s
Rating nor an S & P Rating, Level VI Status shall exist.  If, at any time the
Company has only a Moody’s Rating or an S & P Rating, but not both, the Status
shall be determined by reference to such rating.
 
If the Company is split-rated and the differential between ratings is one level,
the higher rating will apply.  If the Company is split-rated and the
differential between ratings is two levels or more, the intermediate ratings at
the midpoint will apply.  If there is no midpoint, the higher of the two
intermediate ratings will apply.
 
The Company is responsible for reporting any rating change by S & P or Moody’s
to the Agent promptly following the occurrence of any such change.



 
B-2

--------------------------------------------------------------------------------

 



Exhibit C
 
The Empire District Electric Company
 
Subsidiaries of the Company
 
Subsidiary
State of Organization
   
Empire District Industries, Inc.
Delaware
EDE Property Transfer Corp.
Delaware
The Empire District Gas Company
Kansas
The Empire District Electric Company Arkansas, L.L.C.
Arkansas




 
C-1

--------------------------------------------------------------------------------

 



Exhibit D-1
 
The Empire District Electric Company
 
Company’s Kansas Counsel’s Opinion
 
(To Be Retyped On Letterhead Of Anderson & Byrd, LLP
And Dated As Of Date Of Closing)
 
January 17, 2012
 
 
UMB Bank, N.A., Individually and as
Administrative Agent
1010 Grand Boulevard
Kansas City, Missouri  64106
 
 
The Banks From Time to Time Party
to the Credit Agreement described below
 
 
Ladies and Gentlemen:
 
We act as Kansas counsel to The Empire District Electric Company, a Kansas
corporation (the “Company”). We are delivering this opinion to you pursuant to
Section 5.1(b) of the five year $150,000,000 Third Amended and Restated
Unsecured Credit Agreement dated as of January 17, 2012 among the Company, UMB
Bank, N.A., individually and as Administrative Agent, Bank of America, N.A.,
individually and as Syndication Agent, Wells Fargo Bank, N.A., individually and
as Documentation Agent and the other financial institutions party thereto (the
“Credit Agreement”).
 
We have examined executed originals of, the instruments and documents identified
on Exhibit A to this letter (collectively, the “Loan Documents”, individual Loan
Documents and other capitalized terms used below being hereinafter referred to
by the designations appearing on Exhibit A).  We have also reviewed records of
all corporate proceedings necessary to authorize the execution and delivery of
the Loan Documents.  Capitalized terms used herein but not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
We have also reviewed the restated articles of incorporation, as amended, and
by-laws of the Company (the “Organizational Documents”) and examined such other
instruments and records and inquired into such other factual matters and matters
of law as we deem necessary or pertinent to the formulation of the opinions
hereinafter expressed.
 
Based on the foregoing, we are of the opinion that:
 
1.           The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Kansas with power
and authority (corporate and other) to own its properties and conduct its
business as currently conducted.
 



 
D-1-1

--------------------------------------------------------------------------------

 



2.           Each of the Loan Documents executed by the Company has been duly
authorized executed and delivered by the Company and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditor’s rights or by general
principles of equity.
 
3.           All approvals of the State Corporation Commission of the State of
Kansas which are required for the lawful execution and delivery of the Loan
Documents have been obtained; any conditions in such approvals required to be
satisfied prior to the lawful execution and delivery of the Loan Documents have
been duly satisfied; such approvals are in full force and effect; and no further
approval, authorization, consent or other order of any public board or body in
the State of Kansas is legally required for the lawful execution and delivery of
the Loan Documents.
 
 
                      Respectfully submitted,
 



 
D-1-2

--------------------------------------------------------------------------------

 



Exhibit A
 
The Loan Documents
 
All of the following Loan Documents are dated as of January 17, 2012.
 
1.           The five year $150,000,000 Third Amended and Restated Unsecured
Credit Agreement dated as of January 17, 2012 among the Company, UMB Bank, N.A.
(“UMB”), individually and as Administrative Agent, Bank of America, N.A. (“B of
A”), individually and as Syndication Agent, Wells Fargo Bank, N.A., individually
and as Documentation Agent and the other financial institutions party thereto.
 
2.           Revolving Credit Note of the Company payable to the order of UMB.
 
3.           Revolving Credit Note of the Company payable to the order of B of
A.
 
4.           Revolving Credit Note of the Company payable to the order of Arvest
Bank.
 
5.           Revolving Credit Note of the Company payable to the order of Wells
Fargo Bank, N.A.
 
6.           Revolving Credit Note of the Company payable to the order of U.S.
Bank, National Association.
 
7.           Swingline Note of the Company payable to the order of UMB.
 



 
D-1-3

--------------------------------------------------------------------------------

 



Exhibit D-2
 
The Empire District Electric Company
 
Company’s Missouri Counsel’s Opinion
 
(To Be Retyped On Letterhead Of Spencer, Scott & Dwyer, P.C.
And Dated As Of Date Of Closing)
 
January 17, 2012
 
UMB Bank, N.A., Individually and as
Administrative Agent
1010 Grand Boulevard
Kansas City, Missouri  64106
 
 
The Banks From Time to Time Party
to the Credit Agreement described below
 
 
Ladies and Gentlemen:
 
We act as counsel to The Empire District Electric Company, a Kansas corporation
(the “Company”).  We are delivering this opinion to you pursuant to Section
5.1(b) of the five year $150,000,000 Third Amended and Restated Unsecured Credit
Agreement dated as of January 17, 2012, among the Company, UMB Bank, N.A.,
individually and as Administrative Agent, Bank of America, N.A., individually
and as Syndication Agent, Wells Fargo Bank, N.A., individually and as
Documentation Agent and the other financial institutions party thereto (the
“Credit Agreement”).
 
We have examined executed originals of, the instruments and documents identified
on Exhibit A to this letter (collectively, the “Loan Documents”, individual Loan
Documents and other capitalized terms used below being hereinafter referred to
by the designations appearing on Exhibit A).  We have also reviewed records of
all corporate proceedings necessary to authorize the execution and delivery of
the Loan Documents.  Capitalized terms used herein but not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
We have also reviewed the restated articles of incorporation, as amended, and
by-laws of the Company (the “Organizational Documents”) and examined such other
instruments and records and inquired into such other factual matters and matters
of law as we deem necessary or pertinent to the formulation of the opinions
hereinafter expressed.
 
Based on the foregoing and our knowledge of the affairs of the Company (and, to
the extent indicated below upon the opinion of other counsel hereinafter
referred to), we are of the opinion that:
 
1.           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the State of Kansas, with power and authority
(corporate and other) to own its properties and conduct its business as a
foreign corporation in good standing in the States of Arkansas, Missouri and
Oklahoma, which are the only jurisdictions (other than Kansas) in which it owns
or leases substantial properties or in which the conduct of its business
requires such qualification.
 



 
D-2-1

--------------------------------------------------------------------------------

 



2.           None of the execution, delivery or performance by the Company of
its obligations under any of the Loan Documents will conflict with, violate or
result in a breach of any Missouri law or administrative regulation or any court
decree known to us to be applicable to the Company (it being understood that we
need express no opinion as to matters subject to the jurisdiction of the Public
Service Commission of the State of Missouri, the Corporation Commission of
Oklahoma, the State Corporation Commission of the State of Kansas or the
Arkansas Public Service Commission), conflict with or result in a breach of any
of the terms, conditions or provisions of the Organizational Documents, or of
any agreement or instrument known to us  to which the Company is a party or by
which the Company is bound or constitute a default thereunder, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.
 
3.           We have no actual knowledge of any legal or arbitral proceedings or
any proceedings by or before any governmental or regulatory authority, now
pending or threatened in writing against the Company that, if adversely
determined, would have a Material Adverse Effect (as such term is defined in the
Credit Agreement).
 
In rendering this opinion, we have relied as to the incorporation of the Company
and all other matters governed by Kansas law upon the opinion of Anderson &
Byrd, LLP, rendered to you pursuant to Section 5.1(b) of the Credit Agreement.
 
                   Respectfully submitted,
 



 
D-2-2

--------------------------------------------------------------------------------

 



Exhibit A
 


 
The Loan Documents
 
All of the following Loan Documents are dated as of January 17, 2012.
 
1.           The five year $150,000,000 Third Amended and Restated Unsecured
Credit Agreement dated as of January 17, 2012, among the Company, UMB Bank, N.A.
(“UMB”), individually and as Administrative Agent, Bank of America, N.A. (“B of
A”), individually and as Syndication Agent, Wells Fargo Bank, N.A., individually
and as Documentation Agent and the other financial institutions party thereto.
 
2.           Revolving Credit Note of the Company payable to the order of UMB.
 
3.           Revolving Credit Note of the Company payable to the order of B of
A.
 
4.           Revolving Credit Note of the Company payable to the order of Arvest
Bank.
 
5.           Revolving Credit Note of the Company payable to the order of Wells
Fargo Bank, N.A.
 
6.           Revolving Credit Note of the Company payable to the order of U.S.
Bank, National Association.
 
7.           Swingline Note of the Company payable to the order of UMB.



 
D-2-3

--------------------------------------------------------------------------------

 



Exhibit E
 
The Empire District Electric Company
 
Quarterly Compliance Certificate
 
This Quarterly Compliance Certificate is furnished to UMB Bank, N.A. and the
other Banks (collectively, the “Banks”) and UMB Bank, N.A. as Administrative
Agent (the “Agent”) for the Banks, pursuant to that certain Third Amended and
Restated Unsecured Credit Agreement dated as of January 17, 2012, by and among
The Empire District Electric Company (the “Company”), the Agent and the Banks
(the “Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule I hereto have the meanings ascribed thereto
in the Agreement.
 
The Undersigned Hereby Certifies on Behalf of the Company That:
 
1.           I am the duly elected Chief Financial Officer of the Company;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and financial condition of the Company during the accounting period covered by
the attached financial statements sufficient for me to provide this Quarterly
Compliance Certificate;
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default either during or at the end of the accounting period covered
by the Compliance Calculations (defined below) attached hereto, except as set
forth below;
 
4.           Schedule I attached hereto sets forth financial computations
evidencing the Company’s compliance with the covenants set forth in Sections
7.14 and 7.15 of the Agreement (the “Compliance Calculations”), all of which
computations are true, complete and correct; and
 
5.           As of the end of the accounting period covered by this Quarterly
Compliance Certificate, the Company hereby confirms that all of the
representations and warranties set forth in Section 6 of the Agreement were true
and correct in all material respects (except for those representations and
warranties expressly limited by their term to specific dates, which
representations were true and correct in all materials respects as of such other
dates) except as set forth below.
 
Described below are the exceptions, if any, to paragraphs 3 and 5 above by
listing, in detail, the nature of the condition or event, the period during
which it existed or has existed and the action which the Company has taken, is
taking or proposes to take with respect to each such condition or event:
 

     




 
E-1

--------------------------------------------------------------------------------

 



The foregoing certifications, together with the Compliance Computations set
forth in Schedule I hereto are made and delivered this _____ day of
________________, 20___.
 


THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:  ______________________________
Name:  ____________________________
Title:    Chief Financial Officer




 
E-2

--------------------------------------------------------------------------------

 



Schedule I
 
To Compliance Certificate
 
The Empire District Electric Company
 
Compliance Calculations For Third Amended and Restated Credit Agreement
Dated January 17, 2012
Calculations As Of _________________, 20___
 
 
Section 7.14              Maximum Total Indebtedness To Total Capitalization
Ratio
 

 
(a)
Long-term Debt
 
$ ________________
 
(b)
Current Maturities of Long-term Debt
plus
$ ________________
 
(c)
Capital Leases
plus
$ ________________
 
(d)
Short-term Debt (commercial paper and notes payable)
plus
$ ________________
 
(e)
Other Indebtedness
 
plus
$ ________________
 
Total Indebtedness
 
=
$ ________________
 
(aa)
Total Indebtedness
 
$ ________________
 
(bb)
Common Stockholders’ Equity
plus
$ ________________
 
(cc)
Preferred Stock
plus
$ ________________
 
(ee)
Other Securities
 
plus
$ ________________
 
Total Capitalization
=
$ ________________



      Total Indebtedness
=
$___________
=
  ___
       Total Capitalization
 
$ ___________
 
     1



Required to be no more than 0.625 to 1.


Compliance as of Calculation Date:                       Yes
______                      No ______


Section 7.15              Minimum Interest Coverage Ratio
 

 
(a)
Net Income
 
$ ________________
 
(b)
Interest Expense
plus
$ ________________
 
(c)
Income Taxes
plus
$ ________________




 
Depr/Amortization from Cash Flow
$_______________________
 
Amortization adjustment
$_______________________




 
(d)
Depreciation and Amortization
plus
$ ________________
 
(e)
Amortization
 
plus
$ ________________
 
EBITDA
 
=
$ ________________
 
(aa)
Interest on Loans
 
$ ________________
 
(bb)
Imputed interest on capitalized leases
 
$ ________________
 
(cc)
Amortization of discount of Indebtedness
 
$ ________________
 
(dd)
All other interest expense
 
 
$ ________________
 
Interest Charges
=
$ ________________



Interest Coverage Ratio   =
EBITDA
=
$ ___________
=
  _____  
Interest Charges
 
$ ___________
   

 
Required to be no less than 2.0 to 1.


Compliance as of Calculation Date:                       Yes
______                      No ______

 
E-3

--------------------------------------------------------------------------------

 



Exhibit F
 
The Empire District Electric Company
 
Existing Liens
 
 
None
 



 
F-1

--------------------------------------------------------------------------------

 

Table of Contents


Page


SECTION 1.
Definitions.
1
1.1.
Certain Definitions
1
1.2.
Interpretation
7
SECTION 2.
The Revolving Credit.
8
2.1.
Loans.
8
2.2.
Revolving Credit Commitments
8
2.3.
Procedure For Borrowing on Revolving Credit Notes
9
SECTION 3.
Interest.
10
3.1.
Elections
10
3.2.
ABR Portions
10
3.3.
LIBOR Portions
10
3.4.
Swingline Loans
11
3.5.
Computation
11
3.6.
Minimum Amounts
11
3.7.
Manner of Rate Selection
11
3.8.
Lawful Rate
11
3.9.
Pricing Schedule
12
SECTION 4.
Fees, Prepayments, Terminations and Application of Payments.
12
4.1.
Facility Fee
12
4.2.
Upfront Fee
12
4.3.
Agent’s Fee
13
4.4.
Prepayments.
13
4.5.
Credit Reductions
13
4.6.
Place and Application of Payments
13
4.7.
Capital Adequacy
14
SECTION 5.
Conditions Precedent.
14
5.1.
Initial Extension of Credit
14
5.2.
Each Extension of Credit Under a Revolving Credit Note
15
SECTION 6.
Representations and Warranties.
15
6.1.
Organization and Qualification
15
6.2.
Subsidiaries
15
6.3.
Financial Reports
16
6.4.
No Material Adverse Change
16
6.5.
Litigation; Tax Returns; Approvals
16
6.6.
Regulation U
16
6.7.
No Default
16
6.8.
ERISA
16
6.9.
Full Disclosure
16
6.10.
Corporate Authority and Validity of Obligations
17
6.11.
No Default Under Other Agreements
17
6.12.
Status Under Certain Laws
17
6.13.
Compliance with Laws
17
6.14.
Ownership of Property
17
6.15.
Solvency
17
6.16.
Pari Passu
18
SECTION 7.
Covenants.
18
7.1.
Maintenance of Property
18




 
i

--------------------------------------------------------------------------------

 



Table of Contents
(continued)


Page


7.2.
Taxes
18
7.3.
Maintenance of Insurance
18
7.4.
Financial Reports
18
7.5.
Inspection
19
7.6.
Consolidation, Merger and Sale of Assets
19
7.7.
Liens
19
7.8.
Notice of Suit or Material Adverse Change in Business or Default
21
7.9.
ERISA
21
7.10.
Use of Proceeds
21
7.11.
Compliance with Laws
21
7.12.
Fiscal Year
21
7.13.
Maintenance of Existence
21
7.14.
Maximum Total Indebtedness to Total Capitalization Ratio
21
7.15.
Minimum Interest Coverage Ratio
22
7.16.
Acquisitions
22
7.17.
Patriot Act
22
SECTION 8.
Events of Default and Remedies.
22
8.1.
Events of Default
22
8.2.
Remedies for Non-Bankruptcy Defaults
24
8.3.
Remedies for Bankruptcy Defaults
24
SECTION 9.
Change in Circumstances Regarding LIBOR Portions.
24
9.1.
Change of Law
24
9.2.
Unavailability of Deposits or Inability to Ascertain the Adjusted LIBOR Rate
24
9.3.
Taxes and Increased Costs
25
9.4.
Funding Indemnity
26
9.5.
Discretion of Bank as to Manner of Funding
26
SECTION 10.
The Administrative Agent.
26
10.1.
Appointment and Powers
26
10.2.
Powers
26
10.3.
General Immunity
27
10.4.
No Responsibility for Loans, Recitals, etc
27
10.5.
Right to Indemnity
27
10.6.
Action Upon Instructions of Required Banks
27
10.7.
Employment of Agents and Counsel
27
10.8.
Reliance on Documents; Counsel
27
10.9.
May Treat Payee as Owner
27
10.10.
Agent’s Reimbursement
28
10.11.
Rights as a Bank
28
10.12.
Bank Credit Decision
28
10.13.
Resignation of Agent
28
10.14.
Duration of Agency
28
SECTION 11.
Miscellaneous.
29
11.1.
Amendments and Waivers
29
11.2.
Waiver of Rights
29
11.3.
Several Obligations
29
11.4.
Non-Business Day
30
11.5.
Documentary Taxes
30
11.6.
Representations
30
11.7.
Notices
30




 
ii

--------------------------------------------------------------------------------

 



Table of Contents
(continued)


Page


11.8.
Costs and Expenses; Indemnity
30
11.9.
Counterparts
31
11.10.
Successors and Assigns; Governing Law; Entire Agreement
31
11.11.
No Joint Venture
31
11.12.
Severability
31
11.13.
Table of Contents and Headings
31
11.14.
Sharing of Payments
31
11.15.
Jurisdiction; Venue; Waiver of Jury Trial
31
11.16.
Participants
32
11.17.
Assignment Agreements.
32
11.18.
Withholding Taxes.
33
11.19.
Confidentiality
35
11.20.
Register
35
11.21.
SPCs
35
11.22.
Facsimile Signatures
36
11.23.
Defaulting Bank
36
11.24.
THIS SECTION IS MADE PART OF THIS AGREEMENT IN COMPLIANCE WITH MO. REV. STAT.
SECTION 432.047
36

 
EXHIBITS
 
A-1
Revolving Credit Note
A-2
Swingline Note
B
Pricing Schedule
C
Subsidiaries of the Company
D-1
Kansas Counsel’s Opinion Letter
D-2
Missouri Counsel’s Opinion Letter
E
Quarterly Compliance Certificate
F
Existing Liens

 
iii
